Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 1 of 79 PagelD #: 10

Exhibit A
Jefferson Circuit Court Filings
Filed

Case 3:19-cv-00105-RGJ Document 1-2

FG-CLO0G185 BIN O/201%

CASE NO.

KEITH HAZELWOOD

7803 SAINT ANDREWS CHURCH ROAD
LOT 59

LOUISVILLE, KY 40214

Filed 02/12/19 Page 2 of 79 PagelD #: 11
David L. Nicholson, Jef NVQ ORG Bik DOCUNIENT

02/07/2019 17:39:26 AN
8245144

COMMONWEALTH OF KENTUCKY
JEFFERSON CIRCUIT COURT

PLAINTIFF

v. ELECTRONICALLY FILED

S SERVICE, LLC

A/K/A SUPER SERVICE, LLC
6000 CLAY AVENUE S.W.
GRAND RAPIDS, MI 49548-5785

Serve: C TCORPORATION SYSTEM
306 W MAIN ST
SUITE 512
FRANKFORT, KY 40601

REYNOLDS MANUFACTURING, INC.
1900 W. FIELD COURT
LAKE FOREST, IL 60045

Serve: C TCORPORATION SYSTEM
306 W MAIN ST
SUITE 512
FRANKFORT, KY 40601

REYNOLDS CONSUMER PRODUCTS, LLC

DEFENDANT

DEFENDANT

DEFENDANT

A/K/A REYNOLDS CONSUMER PRODUCTS, INC.

A/K/A REYNOLDS FOIL, INC.
1900 WEST FIELD COURT
LAKE FOREST, IL 60045

Serve: C T CORPORATION SYSTEM
306 W. MAIN ST
SUITE 512
FRANKFORT, KY 40601

PACTIV, LLC

A/K/A PACTIV CORPORATION
1900 WEST FIELD COURT
LAKE FOREST, IL 60045

OO1BS Gt Gleotg

 

DEFENDANT

David L. Nicholson, Jefferson Cireull Clerk

Presiding Judge: HON. ANGELA MCCORMICK, BISIG (890328)

SOM : OGOHO1 of O8OORT
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 3 of 79 PagelID #: 12

Flled FQCELONOIGE Oi O/2048

David L. Nicholson, JefNG@h ORIGINAk DOCUNIENT
O2/07/2019 17:39:28 AN

82461 -44

Serve: C T CORPORATION SYSTEM
306 W MAIN ST
SUITE 512
FRANKFORT, KY 40601
WHITTENBERG PROPERTIES, LLC DEFENDANT
425 TWINBROOK ROAD
LOUISVILLE, KY 40207
Serve: JOAN T. WHITTENBERG
425 TWINBROOK ROAD
LOUISVILLE, KY 40207
COMPLAINT
Yok OR ok ok kok kek kok kok kok tok okoK ok kok kok
Comes now the Plaintiff, Keith Hazelwood, by counsel, and for his causes of action
against the Defendants states as follows:
PARTIES
1. The Plaintiff, Keith Hazelwood, is a citizen and resident of the state of Kentucky,
residing at 7803 Saint Andrews Church Road, Lot 59, Louisville, KY 40214.
2. Defendant S Service, LLC a/k/a Super Service, LLC was at all times a limited
liability company organized in the state of Delaware.
3. Defendant Reynolds Manufacturing, Inc. was at all relevant times a corporation
incorporated in Delaware, with its principal place of business in Illinois.
4, Defendant Reynolds Consumer Products, LLC a/k/a Reynolds Consumer
Products, Inc. was at all relevant times a limited liability company organized in Delaware.
5. Defendant Pactiv, LLC a/k/a Pactiv Corporation was at all relevant times a
limited liability company organized in the state of Delaware.

6. Defendant Whittenberg Properties, LLC was at all times a limited liability

company organized in Kentucky with, on information and belief, members residing in Kentucky.

Page 2 of 7

DUO 2018 David L. Nicholson, Jefferson Clroult Clerk

 

(830328)

Presiding Judge: HON. ANGELA MCCORMICK, BISIG

SOM : 000802 of BOODO7
Filed

Filed

Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 4 of 79 PagelD #: 13

TOChOMISS  Ot/iQeo19 David L.. Nicholson, JetfGbh ORIG Rid DOCUMENT

02/07/2018 11:99:26 AM
82454144

 

JURISDICTION AND VENUE

7. The circumstances giving rise to this Complaint took place in Jefferson County,
Kentucky.

8. The amount in controversy exceeds the jurisdictional requirements of this Court.

9. This Court has jurisdiction over the parties and the subject matter and venue is
proper in this Court.

GENERAL ALLEGATIONS
10. The incident that forms the basis of the claims stated herein is an injury to the

Plaintiff that occurred on or about May 28, 2018 at the Reynolds Wrap Center, 3041 Wilson
Ave., Louisville, KY 40211 (the “premises”). As a result of the negligence of the Defendants,
the Plaintiff sustained injuries, including injuries to his right shoulder.

11. On or about May 28, 2018, the Plaintiff was opening the doors of a Super Service
trailer upon the premises, when unsecured cargo fell on the Plaintiff, causing injuries.

12. The Defendants were responsible for eliminating and/or warning of hazardous
conditions upon the premises and/or in the aforementioned trailer.

13. The Defendants failed to exercise reasonable care in ensuring that the premises
and the aforementioned trailer were free of hazardous conditions. This failure was a direct and
proximate cause of injuries sustained by the Plaintiff and constituted a breach of the Defendants’
duties to Plaintiff.

14. The Defendants failed to comply with the requirements of 49 CFR § 393 and 601
KAR 1:005 Section 2 related to securing cargo. As a result of this failure, the aforementioned

unsecured cargo fell on Plaintiff, causing injuries.

Page 3 of 7

David L. Nicholson, JeWerson Clroult Clerk

 

Presiding Judge: HON, ANGELA MCCORMICK, BISIG [830326}

GOM ; 900063 of 660007
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 5 of 79 PagelD #: 14

 

 

Filed 400.

David L. Nicholson, JefiE2h ORIGIN DOCUNENT
G2I07TI2079 14:99:28 AN
B2454-44

15. | The Defendants knew or should have known that the failure to exercise the
appropriate level of care in securing cargo could result in injury to others.

16.  Atall relevant times, the Defendants acted by and through their authorized agents,
ostensible agents, servants, employees, and/or other representatives. The doctrine of respondeat
superior applies to the Defendants for the negligent acts or failure to act of their authorized agents,
ostensible agents, servants, employees, and/or other representatives. The Defendants authorized
and/or ratified the tortious conduct of their authorized agents, ostensible agents, servants,
employees, and/or other representatives or should have anticipated that such tortious conduct would
occur.

17. The Defendants failed to comply with the applicable duties of care toward the
Plaintiff€ Such failure constituted a breach of said duties and was the cause of damages sustained by
the Plaintiff.

18. As a direct and proximate result of Defendants’ negligence, Plaintiff sustained
temporary and permanent injuries, causing great physical, emotional, and mental pain and
anguish and the loss of enjoyment of life, and Plaintiff will continue to suffer such damage in the
future; and, Plaintiff has incurred expenses for medical treatment of said injuries and will be
required to pay for medical treatment in the future, her injuries being permanent in nature.

19. The acts and/or omissions of Defendants were malicious, wanton, reckless, and/or
grossly negligent.

COUNT L: NEGLIGENCE
20. The Plaintiff adopts and reiterates each and every allegation above as if set forth

fully herein, incorporates same by reference, and further states:

Page 4 of 7

Pied AO G0O aS G4 Of2079 Dawid L.

 

Nicholson, Jefferson Clreult Clerk

Presiding Judge: HON. ANGELA MCCORMICK, BISIG (630225)

SOM > 66004 of 660007
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 6 of 79 PagelID #: 15

Pied 1O-C1.00 David L. Nicholson, JofiG@h ORMA Bid DOC UMENT
BOOT P2018 14:39:28 AM

82454 -44

 

21, The Defendants and/or their predecessors owed a duty to the Plaintiff to exercise
ordinary care to prevent foreseeable injuries. The Defendants and/or their predecessors breached
this duty by failing to exercise adequate care in securing cargo.

22. The Defendants knew or should have known, prior to Plaintiff's injury, that
failing to exercise adequate care when securing cargo could result in injury to others. The
Defendants and/or their predecessors breached their duty of care to the Plaintiff by failing to

_ exercise ordinary care in securing cargo.

23. On or about May 28, 2018, as a direct and proximate result of The Defendants’
failure to exercise reasonable care, the Plaintiff sustained injuries.

24. ° The Defendants’ breach of the duty of care owed to the Plaintiff was a substantial
factor in causing, and/or the direct and proximate cause of, physical, emotional, and financial
injuries suffered by the Plaintiff, including the following:

a. mental and physical pain and suffering both of a temporary and permanent
nature all to his damage in a sum to be determined by a jury sitting in the trial of
this matter;

b. the expenditure of sums of money for hospital, medical and other rehabilitation
expenses and will be caused to expend such sums of money in the future in a
sum to be determined by a jury sitting in the trial of this matter;

c. loss of the Plaintiff's ability to lead and enjoy a normal life, all to his damage, in
a sum to be determined by a jury sitting in the trial of this matter; and

d. lost earnings and impaired ability to labor and earn money in the future, in a sum

to be determined by a jury sitting in the trial of this matter.

Page 5 of 7

Filed 4OMGOOOISE Ga Greors David L. Nicholson, Jefferson Circuit Clerk

(830326)

Presiding Judge: HON. ANGELA MCCORMICK, BISIG

SOM : 0000S of OG0007
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 7 of 79 PagelD #: 16

Javid L. Nicholson, Jef NG@R GRUBWAd&k DOCUMENT
O2/07/2079 14:39:28 AN
BEA AG

   

Filed

COUNT I: NEGLIGENCE PER SE

25. The Plaintiff adopts and reiterates each and every allegation above as if set forth
fully herein, incorporates same by reference, and further states:

26. The Defendants had a duty to ensure the above-mentioned trailer’s cargo was secure
pursuant to 49 CFR § 393 and 601 KAR 1:005 Section 2.

27. The Defendants failed to keep above-mentioned trailer’s cargo secure pursuant to
said statutes and regulations.

28. The Defendants’ failure to secure the cargo constituted a violation of said statutes
and regulations and such failures, therefore, constituted negligence per se.

29, The Defendants’ breach of said duties imposed by statutes and regulations was the
direct and proximate cause of physical, emotional, and financial injuries suffered by the Plaintiff,
including those listed above.

COUNT Il: PUNITIVE DAMAGES

30. The Plaintiff adopts and reiterates each and every allegation above as if set forth
fully herein, incorporates same by reference, and further states:

31. The above-described negligence and intentional conduct of the Defendants
constituted oppression, fraud, malice, gross negligence, and a reckless disregard for the lives and
safety of others.

32. As a direct and proximate result of the Defendants’ intentional conduct, negligence,
oppression, fraud, malice, gross negligence, and a reckless disregard for the lives and safety of
others, the Plaintiff suffered the injuries described herein so as to warrant the imposition of punitive

damages.

Page 6 of 7

Flea 4a0CeQ0018S 09/70/2079 David L. Michalson, JeMerson Clreull Clerk

Prasiding Judge: HON, ANGELA MCCORMICK, BISIG (630228)

COM ) 0GO006 of SG0007
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 8 of 79 PagelD #: 17

 

Pied
02/07/2019 11:39:28 AM
82451-44

33. The imposition of punitive damages is necessary to serve as a deterrent effect to

Defendants and others similarly situated.

WHEREFORE, the Plaintiff, Keith Hazelwood, by counsel, demands judgment against the

Defendants as follows:

1. A trial by jury on all issues of fact herein;

2. Judgment against the Defendants in a fair and reasonable amount;

3. Pre and post judgment interest;

4. Compensatory damages to the extent determined by a trier of fact, including

compensation for past and future medical expenses, past and future pain and suffering, lost earnings,

and impaired ability to labor an earn money in the future;

5. Punitive damages to the extent determined appropriate by a trier of fact;
6. Attorney’s fees;

7. Plaintiff's costs herein expended; and

8. Any and all other relief to which the Plaintiff is entitled.

Respectfully submitted,

/s/ Brenton D. Stanley

Brenton D. Stanley, Esq.

MORGAN & MORGAN KENTUCKY, PLLC
420 West Liberty Street, Suite 260

Louisville, KY 40202-3048

Phone: (502) 912-5906

Fax: (502) 912-6452
bstanley@forthepeople.com

Counsel for the Plaintiff

Page 7 of 7

avid i, Nicholson, Jefferson Circuit Clerk

 

Filed

David L.. Nicholson, Jef NEE ORIG Bak DOCUMENT

Presiding Judge: HON. ANGELA MCCORMICK, BISIG (830326)

COM : 000007 of 600007
 

Case 3:19-cv-00105-RGJ

Document 1-2. Filed 02/12/19

Page 9 of 79 PagelD #: 18

 

Commonwealth of Kentucky
Court of Justice  Courts.ky.gov

CR 4.02; Cr Official Form 14

 

 

By SGN AL. Le UES
AOC-E-105 Sum Code: Cl SIF IO0410 44:42 BA AM
9. Case #. C1 -00 136
Rev. oo a “1900

Court: CIRCUIT
County: JEFFERSON Circuit

 

 

Plantiff, HAZELWOOD, KEITH VS. S SERVICE, LLC, ET AL, Defendant

TO: JOAN T. WHITTENBERG
425 TWINBROOK ROAD
LOUISVILLE, KY 40207

Memo: Related party is WHITTENBERG PROPERTIES, LLC

The Commonwealth of Kentucky to Defendant:

WHITTENBERG PROPERTIES, LLC

You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney

on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint. .

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the

document delivered to you with this Summons.

Jefferson Circuit Clerk
Date: 1/10/2019

 

This Summons was:

(J Served by delivering a true copy and the Complaint (or other initiating document)

To:

Proof of Service

 

["] Not Served because:

 

Date: , 20

 

Served By

 

Title

 

 

Summons ID: @00000894599
CIRCUIT: 19-Cl-000185 Certified Mail
HAZELWOOD, KEITH VS. S SERVICE, LLC, ET AL

UNTO A

Page 1 of 1

eFiled

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (890225)

; OG0087 of SG0001

Gi
 

Case 3:19-cv-00105-RGJ Documenti1-2 Filed 02/12/19

Page 10 of 79 PagelD #: 19

 

AOQC-E-105 Sum Code: Cl
Rev. 9-14

Commonwealth of Kentucky
Court of Justice  Courts.ky.gov

 

CR 4.02; Cr Official Form 1

 

MUU TU PAL Le GS
5107/2049,02-24:36 PM
on
ase PAC oot8s
Court: CIRCUIT
County: JEFFERSON Circuit

 

 

Plantiff, HAZELWOOD, KEITH VS. S SERVICE, LLC, ET AL, Defendant

TO: C T CORPORATION SYSTEM
306 W MAIN ST
SUITE 512
FRANKFORT, KY 40601

Memo: Related party is PACTIV, LLC

The Commonwealth of Kentucky to Defendant:
PACTIV, LLC

You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be

taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the

document delivered to you with this Summons.

twig b. NeLb—

Jefferson Circuit Clerk
Date: 1/10/2019

 

Proof of Service
This Summons was:
1] Served by delivering a true copy and the Complaint (or other initiating document)

To:

 

CO Not Served because:

 

 

Date: , 20

Served By

 

Title

 

 

Summons !D: @00000894598
CIRCUIT: 19-Ci-000185 Certified Mail
HAZELWOOD, KEITH VS. S SERVICE, LLC, ET AL

NM AAA A A A Page 1 of 1

eFiled

Presiding Judge: HON. ANGELA MCCORMICK, BISIG (830326)

; HEQ001 of O00001

ci
 

Case 3:19-cv-00105-RGJ

Document 1-2 Filed 02/12/19

Page 11 of 79 PagelD #: 20

 

Commonwealth of Kentucky
Court of Justice  Courts.ky.gov

CR 4.02; Cr Official Form 1

 

 

CIVIL SUMMONS

Court: CIRCUIT
County: JEFFERSON Circuit

TIT ORTGINAL JOCUNEN]
AOC-E-105 Sum Code: Cl 10710049 44 24533 A
Rev. 9-14 Case #19: Cr-90018S 1:33 AN

 

 

Plantiff, HAZELWOOD, KEITH VS. S SERVICE, LLC, ET AL, Defendant

TO: C T CORPORATION SYSTEM

306 W. MAIN ST
SUITE 512
FRANKFORT, KY 40601

Memo: Related party is REYNOLDS CONSUMER PRODUCTS, LLC

The Commonwealth of Kentucky to Defendant:
REYNOLDS CONSUMER PRODUCTS, LLC

You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney

on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.

leis L. Nebb—

Jefferson Circuit Clerk
Date: 1/10/2019

 

This Summons was:

(J Served by delivering a true copy and the Complaint (or other initiating document)

To:

Proof of Service

 

(J Not Served because:

 

Date: , 20

 

Served By

 

Title

 

 

Summons ID: @00000894597
CIRCUIT: 19-Cl-000185 Certified Mail

HAZELWOOD, KEITH VS. S SERVICE, LLC, ET AL

NN 0 UO A A

Page 1 of 1

eFiled

Presiding Judge: HON. ANGELA MCCORMICK, BISIG (830326)

> GOHO1 of GG0084

a
 

Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 12 of 79 PagelD #: 21

 

AOC-E-105 Sum Code: Cl

CATS. ed HS
Rev. 9-14 a

2107 O48 A414 AM
AR Croo018s

Court! CIRCUIT

County: JEFFERSON Circuit

Case H

 

Commonwealth of Kentucky
Court of Justice  Courts.ky.gov

CR 4.02; Cr Official Form 1 CIVIL SUMMONS

 

 

 

Plantiff, HAZELWOOD, KEITH VS. S SERVICE, LLC, ET AL, Defendant

TO: C T CORPORATION SYSTEM
306 W. MAIN ST
SUITE 512
FRANKFORT, KY 40601

Memo: Related party is REYNOLDS CONSUMER PRODUCTS, LLC

The Commonwealth of Kentucky to Defendant:
REYNOLDS CONSUMER PRODUCTS, LLC

You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney

on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.

Jefferson Circuit Clerk
Date: 1/10/2019

 

Proof of Service
This Summons was:
(J Served by delivering a true copy and the Complaint (or other initiating document)

To:

 

LJ Not Served because:

 

 

Date: , 20
Served By

 

Title

Presiding Judge: HON. ANGELA MCCORMICK, BISIG (830326)

> HGG0S1 of HG0004

 

at

 

Summons ID: @00000894600
CIRCUIT: 19-Cl-000185 Certified Mail

08.9014 000 0 Page 1 of 1 eF | led
 

Case 3:19-cv-00105-RGJ Documenti1-2 Filed 02/12/19

Page 13 of 79 PagelD #: 22

 

AOC-E-105 Sum Code: Cl
Rev. 9-14

 

Commonweaith of Kentucky
Court of Justice  Courts.ky.gov

CR 4.02; Cr Official Form 1 CIVIL SUMMONS

 

Mel Ria NAL Wao.
Case #249. i-goo1gs °° AM
aS

BLA D4 As

Court: CIRCUIT
County: JEFFERSON Circuit

mel

 

 

Plantiff, HAZELWOOD, KEITH VS. S SERVICE, LLC, ET AL, Defendant

TO: C T CORPORATION SYSTEM
306 W MAIN ST
SUITE 512
FRANKFORT, KY 40601

Memo: Related party is REYNOLDS MANUFACTURING, INC.

The Commonwealth of Kentucky to Defendant:
REYNOLDS MANUFACTURING, INC.

You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney

on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be

taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the

document delivered to you with this Summons.

tiles £. Nelbo—

Jefferson Circuit Clerk
Date: 1/10/2019

 

Proof of Service
This Summons was:
[1] Served by delivering a true copy and the Complaint (or other initiating document)

To:

 

(Not Served because:

 

 

Date: , 20

Served By

 

Title

 

 

Summons ID: @00000894596
CIRCUIT: 19-Cl-000185 Certified Mail
HAZELWOOD, KEITH VS. S SERVICE, LLC, ET AL

ONTARIO Page 1 of 1

eFiled

Presiding Judge: HON. ANGELA MCCORMICK, BISIG (830228)

7 $80084 of FO0004

a
 

Case 3:19-cv-00105-RGJ Documenti1-2 Filed 02/12/19

Page 14 of 79 PagelD #: 23

 

AOC-E-105 Sum Code: Cl
Rev. 9-14

Commonweaith of Kentucky
Court of Justice — Courts.ky.gov

 

 

CR 4.02; Cr Official Form 1 CIVIL SUMMONS

TINAL DUC
Case pes Eo00188 27" AN

HAC

Court: CIRCUIT
County: JEFFERSON Circuit

 

 

Plantiff, HAZELWOOD, KEITH VS. S SERVICE, LLC, ET AL, Defendant

TO: C T CORPORATION SYSTEM
306 W MAIN ST
SUITE 512
FRANKFORT, KY 40601

Memo: Related party is S SERVICE, LLC

The Commonwealth of Kentucky to Defendant:
S$ SERVICE, LLC

You are hereby notified that a legal action has been filed a
the document delivered to you with this Summons. Unless a writt

gainst you in this Court demanding relief as shown on
en defense is made by you or by an attorney

on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be

taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the

document delivered to you with this Summons.

hws b. Nelb-—

Jefferson Circuit Clerk
Date: 1/10/2019

 

Proof of Service

This Summons was:

C] Served by delivering a true copy and the Complaint (or other initiating document)

To:

 

C1 Not Served because:

 

Date: , 20

 

Served By

 

Title

 

 

Summons 1D: @00000894595
CIRCUIT: 19-Cl-000185 Certified Mail
HAZELWOOD, KEITH VS. S SERVICE, LLC, ET AL

AMONG EMO AAA Page 1 of 1

eFiled

Presiding Judge: HON. ANGELA MCCORMICK, BiSiG (830226)

: O0OGG4 of GOOOG4

Gi
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 15 of 79 PagelD #: 24

Filed

4@.OL0001 BS CIMGI618 David L. Nicholson, Jef Qh ORM DOCUMENT

O2/N7/20198 14:44:33 AM
BBA hS

CASE NO. COMMONWEALTH OF KENTUCKY

JEFFERSON CIRCUIT COURT
ELECTRONICALLY FILED

KEITH HAZELWOOD 4 PLAINTIFF

Y,

S SERVICE, LLC, ET AL. DEFENDANTS

 

PLAINTIFF KEITH HAZELWOOD’S FIRST SET OF INTERROGATORIES AND
REQUEST FOR PRODUCTION OF DOCUMENTS TO S SERVICE, LLC

 

Comes now the Plaintiff, Keith Hazelwood, by and through counsel, and pursuant to CR 33,
34 and 36 of the Kentucky Rules of Civil Procedure, hereby propounds the following First Set of
Interrogatories and Request for Production of Documents upon the Defendant, S Service, LLC.

These discovery requests are to be used for all purposes permitted by the Kentucky Rules of
Civil Procedure and are to be answered under oath, with any and all documents to be produced for
inspection at the office of Morgan & Morgan Kentucky, PLLC, 420 West Liberty Street, Suite 260,
Louisville, Kentucky 40202, within forty-five (45) days of service hereof. These discovery requests
shall be deemed continuing, and supplemental answers and production shall be required of you
pursuant to CR 26.05 if you or your counsel directly or indirectly obtain further information of the
nature sought herein after the time the answers are served and the documents are produced.

DEFINITIONS

1. As used herein, “document” means anything on or which any information is fixed
and can be perceived, reproduced or otherwise communicated, with or without the aid of any
machine or device, and regardless of the medium of expression in which the information is fixed

(e.g., print, video, audio or other medium of expression).

ag.ciooiss aarero1g Page | ofddvig i. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON, ANGELA MCCORMICK. BISIG (830326)

IRPD : 900001 of 000071
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 16 of 79 PagelD #: 25

 

Filed 49-C1-O00185 61/10/2019 David L. Nicholson, JefNaeh OR! DOCUMENT
02/07/2019 11:44:33 AM
82451-44
2. As used herein, “you,” or “your” means S Service, LLC, its employees, agents, and
affiliates if applicable; and, unless the individual request indicates otherwise, their attorneys.
3. As used herein, “produce” means to mail copies of all requested documents to

Plaintiff counsel of record herein and to make the original of such documents available for
inspection.

4. As used herein, the term “Premises” shall refer to the property located at 3041
Wilson Avenue Louisville, Kentucky 40211, unless a more specific description is provided.

5. As used herein, the word “incident” shall mean the incident which occurred on May
28, 2018, and which is the subject of this action that is described more particularly in Plaintiffs
Complaint.

6. As used herein, the term “common area” shall mean any location upon the premises

not exclusively under the control of a tenant or tenants.

INSTRUCTIONS

1. These Interrogatories and Requests for Production of Documents shall be deemed
continuing and supplemental answers and production shall be required of you if you or your counsel
directly or indirectly obtain further information of the nature sought herein after the time the
responses are served and the documents are produced.

2. In complying with requests, you should produce each document in its original form
without any mark, alteration, or additional writing as the documents appear as maintained in the
ordinary course of the business, except for Bates stamping, which may be placed on the bottom of
each page. All documents should be produced in the same order in which they are kept in the

ordinary course of business.

Filed 41000785 04/40/2019 Page 2 of dl vig... Nicholson, Jefferson Cireuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK, BISIG (630226)

IRPD ; 000002 of 000011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 17 of 79 PagelD #: 26

 

Filed 19-C1000185  G110/2019 David L. Nicholson, JeffAl@i ORIGISiadk DOCUMENT
02/07/2019 11:44:33 AM
8245144
3. If any document covered by these requests is withheld in whole or in part, please

provide a privilege log specifying, at a minimum, the date of the document, the author(s), the
recipient(s), the type of document (letter, memo, e-mail, etc.), a description of the contents of the
document, the claim of privilege or protection upon which it is withheld, and your complete factual
basis for that claim.

4, In the event any document is redacted, altered or modified, in whole or in part,
please ensure that the fact of redaction is plainly stated at the place where it is made, and please
provide a privilege log as described above with respect to the redacted material. The failure to
provide the privilege log, or to plainly reflect any redaction, will be claimed as a waiver of any
assertion of any claimed privilege or protection from discovery.

INTERROGATORIES
INTERROGATORY NO. 1: Please state the full name, address, occupation and employer of
each person who answered these Interrogatories and/or searched for and/or gathered documents in
responding to the attached Requests for Production of Documents, and each person who has
provided information used in compiling such answers and responses.
ANSWER:
INTERROGATORY NO. 2: Please describe your relationship to the other Defendants named in
the Complaint.
ANSWER:
INTERROGATORY NO. 3: Please state the load number and trailer number for the trailer
Plaintiff was unloading at the time of his injury on May 28, 2018.

ANSWER:

Filed yo.ci-oooigs eaneroig Page 3 ofdd vig .. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK, BISIG (830226)

IRPD ; 600003 of 600011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 18 of 79 PagelD #: 27

 

Filed 4O.CL0007185 1/10/2019 David L. Nicholson, Jefdlaah ORG Niatk DOCUMENT
02/07/2019 11:44:33 AM
82454 -A4

INTERROGATORY NO. 4: Please state each individual and entity that had control and/or
ownership of the premises on the date of the incident and the specific time frames and/or dates of
control and/or ownership.

ANSWER:

INTERROGATORY NO. 5: Please state the name, date of birth, address, phone number and
employer name of each individual who loaded the trailer referenced in Interrogatory No. 3.
ANSWER:

INTERROGATORY NO. 6: Do you contend that the date, time and place of the alleged incident
are incorrectly stated in the Complaint? If so, please state the date, time and place of this alleged
incident believed or known by you, your agents or attorneys to be correct.

ANSWER:

INTERROGATORY NO. 7: Please state whether any report was prepared by your employees in
response to the incident giving rise to this action, and if there was one, please list the name, address
and occupation of the current custodian of said report and the name, address, and occupation of
each person who participated in preparing that report.

ANSWER:

INTERROGATORY NO. 8: Please list the name, last known address, and employer of each and
every person believed by you to be present at the Premises on the date of the incident as alleged in
the Complaint.

ANSWER:

INTERROGATORY NO. 9: State the full name, address, occupation and employer of any and
all persons who have investigated this incident for or on behalf of you, your attorneys, agents,

insurance carrier, etc.

Filed ag.croooias eimerotg Page 4 ofdivig L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD ; 000004 of 000071
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 19 of 79 PagelD #: 28

Filed

 

19-C1000185  @1/10/2049 Navid L. Nicholson, Jeffi®Gah ORIG! DOCUMENT
02/07/2019 14:44:33 AN
8245744
ANSWER:

INTERROGATORY NO. 10: State the name, address, telephone number, and place of
employment of each person known by you or your counsel who may have any knowledge of the
facts of this matter, without regard to whether you intend to call any such person as a witness at
trial. In your answer, specifically identify any and all persons who may be witnesses to any of the
issues involved in this matter, including without limitation the following:
a) Any and all persons who have any knowledge of relevant facts about the loading of the
trailer described in the Complaint — including but not limited to:
i) the identity of the person(s) who loaded the trailer,
ii) the methods used in securing the trailer’s cargo,
iii) the location where the trailer was last loaded prior to Plaintiff's injury,
iv) the contents of the trailer, and
v) Any steps taken to warn the Plaintiff of the trailer’s unsecure cargo.
b) Any and all persons who may be witnesses or have knowledge concerning the injuries
or physical condition of the Plaintiff following this incident, including all persons known by
you to be working at the Premises on the date of incident.
c) Any and all persons having knowledge of the policies and procedures of the Defendant
as of the date of the incident alleged in the Complaint concerning the safe inspection,
monitoring, cleaning and maintenance of the Premises.
ANSWER:
INTERROGATORY NO. 11: State the full name, address, occupation and employer of all
persons contacted by any investigators in their investigation of this incident.

ANSWER:

4o-chooetas 04er019 Page5 ofddvia L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK, BISIG (630326)

IRPD ; 000005 of 000011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 20 of 79 PagelD #: 29

Filed

Filed

 

49-CL000184 1/10/2019 David L. Nicholson, JeffGGh QR « DOCUMENT
02/07/2019 11:44:33 AM
62451-64

INTERROGATORY NO. 12: If you contend that any person or entity (other than the answering
Defendant) contributed to the causation of or to be legally responsible for the injuries or damages of
the Plaintiff in issue in this action, with respect to each such person or entity, state with specificity:
a) The identification of the person or entity, including the name, mailing address, e-mail
address and telephone number of the person or entity (for each entity, please also state such
entities place of incorporation and principal place of business).
b) A recitation of all facts upon which the allegation of causation is based.
c) The identification of documents or other things which the answering Defendant claims
support its allegation of causation.
d) The name, mailing address, e-mail address and phone number of all persons known or
believed to have knowledge of facts relating to the allegation of causation.
ANSWER:
INTERROGATORY NO. 13: Identify each policy of insurance, whether primary, secondary,
excess, umbrella, or other, which policy may insure the Defendant against the damages alleged in
Plaintiff's Complaint:
a) The name and address of each such insurer.
b) The name and address of each named insured on each policy.
c) The identifying number of each policy.
d) The limits of coverage of each such policy.
e) The name and address of any person or corporation who is or may be an “additional
insured” and any named Defendant(s) in this cause.
f) Whether or not any insurer has notified any insured that said insurer or any other person,

firm, or corporation must pay part of or all of any judgment before the insurer must make

go.c.oootas eanonorg Page 6 ofddvig 1. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD : 000006 of 000011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 21 of 79 PagelD #: 30
Filed 19-CL0G0185 01/10/2019 David L. Nicholson, Jef QA ORMGINIAk DOCUMENT
02/07/2019 11:44:33 AM
82451-44

 

any payments; if so, what payment must be made and by whom before the insurer must
make payment.

g) Whether any insurer has notified the insured that said insurer claims that there is or may
be no coverage under the terms of the policy of insurance involved.

h) If the answer to subparagraph (g) is in the affirmative, describe the reason given for the
claimed lack of coverage or failure thereof as stated by said insurer (identifying same) to
said insured (identifying same), and state the date of such notice. [Note: If such policy
defense is withdrawn or waived, this subparagraph need not be answered.]; and

i) The exact name and address of the resident agent of each insurance company.

ANSWER:

REQUESTS FOR PRODUCTION OF DOCUMENTS
REQUEST FOR PRODUCTION NO. 1: All documents, the identity of which is requested in
answer to the preceding Interrogatories (excepting those produced in response to the specific
requests for production of documents below — which should be organized upon your production as
in response to the specific request below).
RESPONSE:
REQUEST FOR PRODUCTION NO. 2: All reports of accident or injury involving the incident
alleged in the Complaint.
RESPONSE:
REQUEST FOR PRODUCTION NO. 3: Produce any and all digital images, recordings,
photographs, videotapes, and/or movies that are in your possession, custody, or control and/or that

have been taken by you, or anyone acting on your behalf, including attorneys, agents, employees,

Filed 4o.c.o007a8 aanor2oi9 Page 7 ofddvig L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK, BISIG (630326)

IRPD : 00G007 of 600071
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 22 of 79 PagelD #: 31

Filed AS-ChOGO1SS = GAM O2079 David L. Nicholson, JefflGQh ORMAINIAi DOCUMENT
02/07/2019 11:44:33 AM
82451-44

and/or representatives of the Defendants, of: (A) the Plaintiff, (B) the place of the incident, and (C)
the area surrounding the site of the incident as described in the preceding interrogatories.
RESPONSE:

REQUEST FOR PRODUCTION NO. 4: Copies of each policy of insurance which policy does
and/or may insure the Defendant against the damages alleged in Plaintiff's Complaint, including the
declarations page of each policy and all terms, conditions, coverages and exclusions of the policy of
insurance.

RESPONSE:

REQUEST FOR PRODUCTION NO. 5: Please produce any and all statements, written or
verbal, recorded interviews, letters, written opinions, or reports of any kind that the Defendant, or

anyone acting on behalf of the Defendant, obtained from any witness. Such production should also

include:
a. The name and address of the person who took the statement;
b. How such statement was recorded;
c. The day it was obtained; and
d. If the statement was signed.
RESPONSE:

REQUEST FOR PRODUCTION NO. 6: Please produce any and all statements, written or
verbal, recorded interviews, letters, written opinions, or reports of any kind, that the Defendant has

given in regard to this incident. Such production should also include:

a. The name and address of the person who took the statement;
b, How such statement was recorded;
c. The day it was obtained; and

Filed 4o-choooias eiriarzotg Page 8 ofddvia .. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK, BISIG (630326)

IRPD : 000008 of 000011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 23 of 79 PagelD #: 32

riled

Filed

 

1O-C1-OO048S  O64/70/2075 David L. Nicholson, Jeff¥Gah ORG DOCUMENT
02/07/2019 11:44:33 AM
82451 44
d. If the statement was signed.
RESPONSE:

REQUEST FOR PRODUCTION NO. 7: Please provide a copy of any and all incident reports
compiled by or for the Defendant or any representative of it relating to the incident that is the
subject matter of this litigation.

RESPONSE:

REQUEST FOR PRODUCTION NO. 8: Please produce a copy of any and all drawings, maps,
photographs, videotapes, or sketches of the scene or site of the incident alleged in the Complaint.
RESPONSE:

REQUEST FOR PRODUCTION NO. 9: Please produce all documents distributed by trade
associations or government agencies regarding the proper way to secure cargo in a tractor trailer.
RESPONSE:

REQUEST FOR PRODUCTION NO. 10: Please produce all reports in any way related to the
incident, including all documents (such as purchase orders, packing lists, bills of sale, bills of
lading, work orders, logs, and other documents kept in the ordinary course of business) related to
the trailer’s cargo on the date of incident, including the identities of those last known to have
possession or control of the trailer prior to the Plaintiff's injuries.

RESPONSE:

REQUEST FOR PRODUCTION NO. 11: Please produce a copy of each document signed by
the Plaintiff on the date of the incident.

RESPONSE:

4go-cioooiss oinere1g Page 9 ofddvig i, Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK, BISIG (630326)

IRPD : 000009 of 600071
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 24 of 79 PagelD #: 33

Filed

Filed

 

49-CLO80165  G49/10/2019 David L. Nicholson, JefN&A ORIG! DOCUMENT
02/07/2019 11:44:33 AN
82451-44

REQUEST FOR PRODUCTION NO. 12: Please produce all written contracts and agreements
and documents evidencing oral contracts and agreements entered into between you and other parties
to this litigation in relation to the trailer described in the Complaint.

RESPONSE:

Respectfully Submitted,

/s/ Brenton D. Stanley
Brenton D. Stanley, Esq.
MORGAN & MORGAN KENTUCKY, PLLC
420 W. Liberty Street, Suite 260
Louisville, Kentucky 40202
Office: (502) 912-5906
Fax: (502) 912-6452 _
bstanley@forthepeople.com
Counsel for Plaintiff

49.ceoo0i8s o1er2019 Page 10 ofsLlig 1. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON, ANGELA MCCORMICK. BISIG (630326)

IRPD ; 000070 of 600014
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 25 of 79 PagelD #: 34

Filed

Filed

FB-CLongiss = 4/40/2049

David L. Nicholson, JeffGh ORIG!

 

& DOCUMENT

02/07/2019 11:44:33 AM

82451 -44

CERTIFICATE OF SERVICE

It is hereby certified that on January 10, 2019, a true copy of the foregoing was distributed to

the Defendants for service, along with the Complaint, as set forth below:

1.

S SERVICE, LLC A/K/A SUPER SERVICE, LLC
6000 CLAY AVENUE S.W.
GRAND RAPIDS, MI 49548-5785

REYNOLDS MANUFACTURING, INC.
1900 W. FIELD COURT
LAKE FOREST, IL 60045

REYNOLDS CONSUMER PRODUCTS, LLC A/K/A
REYNOLDS CONSUMER PRODUCTS, INC.
A/K/A REYNOLDS FOIL, INC.

1900 WEST FIELD COURT

LAKE FOREST, IL 60045

PACTIV, LLC A/K/A PACTIV CORPORATION
1900 WEST FIELD COURT
LAKE FOREST, IL 60045

WHITTENBERG PROPERTIES, LLC
425 TWINBROOK ROAD
LOUISVILLE, KY 40207

/s/ Brenton D, Stanley
Brenton D. Stanley, Esq.
Counsel for Plaintiff Anthony Bradley

ao.ciooe1as e4iorzo79 Page 11 offLlia .. wicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK, BISIG (630326)

IRPD : 600071 of 000071
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 26 of 79 PagelD #: 35

Filed

David L. Nicholson, Jef NGA GRURINIA& DOCUMENT

   

TSS ous

02/07/2079 11:44:59 AM
82454644

CASE NO. COMMONWEALTH OF KENTUCKY

JEFFERSON CIRCUIT COURT
ELECTRONICALLY FILED

KEITH HAZELWOOD PLAINTIFF

v.

S SERVICE, LLC, ET AL. . DEFENDANTS

 

PLAINTIFF KEITH HAZELWOOD’S FIRST SET OF INTERROGATORIES
AND REQUEST FOR PRODUCTION OF DOCUMENTS TO
REYNOLDS CONSUMER PRODUCTS, LLC

 

Comes now the Plaintiff, Keith Hazelwood, by and through counsel, and pursuant to CR 33,
34 and 36 of the Kentucky Rules of Civil Procedure, hereby propounds the following First Set of
Interrogatories and Request for Production of Documents upon the Defendant, Reynolds Consumer
Products, LLC.

These discovery requests are to be used for all purposes permitted by the Kentucky Rules of
Civil Procedure and are to be answered under oath, with any and all documents to be produced for
inspection at the office of Morgan & Morgan Kentucky, PLLC, 420 West Liberty Street, Suite 260,
Louisville, Kentucky 40202, within forty-five (45) days.of service hereof. These discovery requests
shall be deemed continuing, and supplemental answers and production shall be required of you
pursuant to CR 26.05 if you or your counsel directly or indirectly obtain further information of the
nature sought herein after the time the answers are served and the documents are produced.

DEFINITIONS

1. As used herein, “document” means anything on or which any information is fixed
and can be perceived, reproduced or otherwise communicated, with or without the aid of any
machine or device, and regardless of the medium of expression in which the information is fixed

(e.g., print, video, audio or other medium of expression).

savomeig Page! ofldvig t.. Nicholson, Jefferson Circuit Clerk

 

Presiding Judge: HON. ANGELA MCCORMICK, BISIG (830226)

IRPD : O00Ba1 of 600011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 27 of 79 PagelD #: 36

Filed

Fied

 

49-CL000188  OT2079 David L. Nichoicon, Jeff S ess
02/07/2019 11:44:59 AM
82451 -44
2. As used herein, “you,” or “your” means Reynolds Consumer Products, LLC, Inc., its

employees, agents, and affiliates if applicable; and, unless the individual request indicates
otherwise, their attorneys.

3. As used herein, “produce” means to mail copies of all requested documents to
Plaintiff counsel of record herein and to make the original of such documents available for
inspection.

4. As used herein, the term “Premises” shall refer to the property located at 3041
Wilson Avenue Louisville, Kentucky 40211, unless a more specific description is provided.

5. As used herein, the word “incident” shall mean the incident which occurred on May
28, 2018, and which is the subject of this action that is described more particularly in Plaintiffs
Complaint.

6. As used herein, the term “common area” shall mean any location upon the premises

not exclusively under the control of a tenant or tenants.

INSTRUCTIONS

1. These Interrogatories and Requests for Production of Documents shall be deemed
continuing and supplemental answers and production shall be required of you if you or your counsel
directly or indirectly obtain further information of the nature sought herein after the time the
responses are served and the documents are produced.

2. In complying with requests, you should produce each document in its original form
without any mark, alteration, or additional writing as the documents appear as maintained in the
ordinary course of the business, except for Bates stamping, which may be placed on the bottom of
each page. All documents should be produced in the same order in which they are kept in the

ordinary course of business.

49-clh-o00188 o4oroig Page 2 ofdlyia L, Nicholson, Jefferson Circuit Clerk

 

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD : 000002 of 600071
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 28 of 79 PagelD #: 37

Filed 19-Cl000185 01/10/2079 David L. Nicholson, JeffN@E ORIGINAk DOCUMENT
02/07/2019 11:44:59 AM
82451-44
3, If any document covered by these requests is withheld in whole or in part, please

provide a privilege log specifying, at a minimum, the date of the document, the author(s), the
recipient(s), the type of document (letter, memo, e-mail, etc.), a description of the contents of the
document, the claim of privilege or protection upon which it is withheld, and your complete factual
basis for that claim.

4. In the event any document is redacted, altered or modified, in whole or in part,
please ensure that the fact of redaction is plainly stated at the place where it is made, and please
provide a privilege log as described above with respect to the redacted material. The failure to
provide the privilege log, or to plainly reflect any redaction, will be claimed as a waiver of any
assertion of any claimed privilege or protection from discovery.

INTERROGATORIES
INTERROGATORY NO. 1: Please state the full name, address, occupation and employer of
each person who answered these Interrogatories and/or searched for and/or gathered documents in
responding to the attached Requests for Production of Documents, and each person who has
provided information used in compiling such answers and responses.
ANSWER:
INTERROGATORY NO. 2: Please describe your relationship to the other Defendants named in
the Complaint.
ANSWER:
INTERROGATORY NO. 3: Please state the load number and trailer number for the trailer
Plaintiff was unloading at the time of his injury on May 28, 2018.

ANSWER:

Filed so-cl-o00185 eanorotg Page 3 ofddvia L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK, BISIG (630326)

IRPD ; 000003 of 000011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 29 of 79 PagelD #: 38

 

Filed 1O-C)OG8185  G1f102049 David L. Nicholson, JotGh ORIGIN DOCUMENT
02/07/2019 14:44:59 AN
82457 -44

Filed

INTERROGATORY NO. 4: Please state each individual and entity that had control and/or
ownership of the premises on the date of the incident and the specific time frames and/or dates of
control and/or ownership.

ANSWER:

INTERROGATORY NO. 5: Please state the name, date of birth, address, phone number and
employer name of each individual who loaded the trailer referenced in Interrogatory No. 3.
ANSWER:

INTERROGATORY NO. 6: Do you contend that the date, time and place of the alleged incident
are incorrectly stated in the Complaint? If so, please state the date, time and place of this alleged
incident believed or known by you, your agents or attorneys to be correct.

ANSWER:

INTERROGATORY NO. 7: Please state whether any report was prepared by your employees in
response to the incident giving rise to this action, and if there was one, please list the name, address
and occupation of the current custodian of said report and the name, address, and occupation of
each person who participated in preparing that report.

ANSWER:

INTERROGATORY NO. 8: Please list the name, last known address, and employer of each and
every person believed by you to be present at the Premises on the date of the incident as alleged in
the Complaint.

ANSWER:

INTERROGATORY NO. 9: State the full name, address, occupation and employer of any and
all persons who have investigated this incident for or on behalf of you, your attorneys, agents,

insurance carrier, etc.

4o-ci-onoiss eanoroig Page 4 ofddvia L. Nicholson, Jefferson Circuit Clerk

(630326)

Presiding Judge: HON. ANGELA MCCORMICK, BISIG

IRPD : 000004 of 000011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 30 of 79 PagelD #: 39

Filed

Filed

 

{9-CLOOIM8S  O/70/2019 Navid L. Nicholson, JeffNGbh ORIG Niddk DOCUMENT
02/07/2019 11:44:59 AM
8245764
ANSWER:

INTERROGATORY NO. 10: State the name, address, telephone number, and place of
employment of each person known by you or your counsel who may have any knowledge of the
facts of this matter, without regard to whether you intend to call any such person as a witness at
trial. In your answer, specifically identify any and all persons who may be witnesses to any of the
issues involved in this matter, including without limitation the following:
a) Any and all persons who have any knowledge of relevant facts about the loading of the
trailer described in the Complaint — including but not limited to:
i) the identity of the person(s) who loaded the trailer,
ii) the methods used in securing the trailer’s cargo,
iii) the location where the trailer was last loaded prior to Plaintiff's injury,
iv) the contents of the trailer, and
v) Any steps taken to warn the Plaintiff of the trailer’s unsecure cargo.
b) Any and all persons who may be witnesses or have knowledge concerning the injuries
or physical condition of the Plaintiff following this incident, including all persons known by
you to be working at the Premises on the date of incident.
c) Any and all persons having knowledge of the policies and procedures of the Defendant
as of the date of the incident alleged in the Complaint concerning the safe inspection,
monitoring, cleaning and maintenance of the Premises.
ANSWER:
INTERROGATORY NO. 11: State the full name, address, occupation and employer of all
persons contacted by any investigators in their investigation of this incident.

ANSWER:

4o.cyo00195 osmerzo19 Page 5 ofddvig i. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK, BISIG (630226)

IRPD ; 000005 of 600041
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 31 of 79 PagelD #: 40

Filed

 

4Q.C4. 0007185  O1/10/2019 Savid 1. Nicholson, Jeffd ah DOCUMENT
02/07/2019 11:44:59 AN
B245(-44

INTERROGATORY NO. 12: If you contend that any person or entity (other than the answering
Defendant) contributed to the causation of or to be legally responsible for the injuries or damages of
the Plaintiff in issue in this action, with respect to each such person or entity, state with specificity:
a) The identification of the person or entity, including the name, mailing address, e-mail
address and telephone number of the person or entity (for each entity, please also state such
entities place of incorporation and principal place of business).
b) A recitation of all facts upon which the allegation of causation is based.
c) The identification of documents or other things which the answering Defendant claims
support its allegation of causation.
d) The name, mailing address, e-mail address and phone number of all persons known or
believed to have knowledge of facts relating to the allegation of causation.
ANSWER: |
INTERROGATORY NO. 13: Identify each policy of insurance, whether primary, secondary,
excess, umbrella, or other, which policy may insure the Defendant against the damages alleged in
Plaintiffs Complaint:
a) The name and address of each such insurer.
b) The name and address of each named insured on each policy.
c) The identifying number of each policy.
d) The limits of coverage of each such policy.
e) The name and address of any person or corporation who is or may be an “additional
insured” and any named Defendant(s) in this cause.
f) Whether or not any insurer has notified any insured that said insurer or any other person,

firm, or corporation must pay part of or all of any judgment before the insurer must make

4g.c}.o00185 eanoroig Page 6 ofddvig L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD : 000006 of 000011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 32 of 79 PagelD #: 41

 

Filed 4Q-CL00G48S  G1MO/20719 David L. Nicholson, JeffiNéah ORIG , DOCUMENT
0310712018 11:44:59 AM
RAAB 1 hk

any payments; if so, what payment must be made and by whom before the insurer must
make payment.

g) Whether any insurer has notified the insured that said insurer claims that there is or may
be no coverage under the terms of the policy of insurance involved.

h) If the answer to subparagraph (g) is in the affirmative, describe the reason given for the
claimed lack of coverage or failure thereof as stated by said insurer (identifying same) to
said insured (identifying same), and state the date of such notice. [Note: If such policy
defense is withdrawn or waived, this subparagraph need not be answered.]; and

i) The exact name and address of the resident agent of each insurance company.

ANSWER:

REQUESTS FOR PRODUCTION OF DOCUMENTS
REQUEST FOR PRODUCTION NO. 1: All documents, the identity of which is requested in
answer to the preceding Interrogatories (excepting those produced in response to the specific
requests for production of documents below — which should be organized upon your production as
in response to the specific request below).
RESPONSE:
REQUEST FOR PRODUCTION NO. 2: All reports of accident or injury involving the incident
alleged in the Complaint.
RESPONSE:
REQUEST FOR PRODUCTION NO. 3: Produce any and all digital images, recordings,
photographs, videotapes, and/or movies that are in your possession, custody, or control and/or that

have been taken by you, or anyone acting on your behalf, including attorneys, agents, employees,

Filed 4o.chooe1ss eimoreig Page 7 ofddvig i. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD ; 000007 of 600011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 33 of 79 PagelD #: 42

 

Filed 4Q.C1000185 @1/10/2079 David L. Nicholson, JeffaNéah OF , DOCUMENT
02/07/2019 14:44:59 AM
B24 51d 4

and/or representatives of the Defendants, of: (A) the Plaintiff, (B) the place of the incident, and (C)
the area surrounding the site of the incident as described in the preceding interrogatories.
RESPONSE:

REQUEST FOR PRODUCTION NO. 4: Copies of each policy of insurance which policy does
and/or may insure the Defendant against the damages alleged in Plaintiff's Complaint, including the
declarations page of each policy and all terms, conditions, coverages and exclusions of the policy of
insurance.

RESPONSE:

REQUEST FOR PRODUCTION NO. 5: Please produce any and all statements, written or
verbal, recorded interviews, letters, written opinions, or reports of any kind that the Defendant, or

anyone acting on behalf of the Defendant, obtained from any witness. Such production should also

include:
a. The name and address of the person who took the statement,
b. How such statement was recorded;
C. The day it was obtained; and
d. If the statement was signed.
RESPONSE:

REQUEST FOR PRODUCTION NO. 6: Please produce any and all statements, written or
verbal, recorded interviews, letters, written opinions, or reports of any kind, that the Defendant has
given in regard to this incident. Such production should also include:

a. The name and address of the person who took the statement;

b. How such statement was recorded;

C. The day it was obtained; and

seegeiss oitoroig Page 8 ofddviaL, Nicholson, Jefferson Circuit Clerk

ry

Fued 19

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD > 000008 of 000011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 34 of 79 PagelD #: 43

Filed

 

IOCLOOO1ES  O1/1a/ 2019 David L. Nicholson, Jefau DOCUNENT
02/07/2019 14:44:59 AN
82454 WES

d. If the statement was signed.
RESPONSE:
REQUEST FOR PRODUCTION NO. 7: Please provide a copy of any and all incident reports
compiled by or for the Defendant or any representative of it relating to the incident that is the
subject matter of this litigation.
RESPONSE:
REQUEST FOR PRODUCTION NO. 8: Please produce a copy of any and all drawings, maps,
photographs, videotapes, or sketches of the scene or site of the incident alleged in the Complaint.
RESPONSE:
REQUEST FOR PRODUCTION NO. 9: Please produce all documents distributed by trade
associations or government agencies regarding the proper way to secure cargo in a tractor trailer.
RESPONSE:
REQUEST FOR PRODUCTION NO. 10: Please produce all reports in any way related to the
incident, including all documents (such as purchase orders, packing lists, bills of sale, bills of
lading, work orders, logs, and other documents kept in the ordinary course of business) related to
the trailer’s cargo on the date of incident, including the identities of those last known to have
possession or control of the trailer prior to the Plaintiffs injuries.
RESPONSE:
REQUEST FOR PRODUCTION NO. 11: Please produce a copy of each document signed by
the Plaintiff on the date of the incident.

RESPONSE:

so.choo0ias eimopoig Page 9 ofdlvia 1, Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK, BISIG (630326)

IRPD : 0000089 of 600074
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 35 of 79 PagelD #: 44

Filed

Filed

19-CL000185  O4/10/2079 David L. Nicholson, JefGh ORIGINAk DOCUMENT
02/07/2019 11:44:59 AN
8245144

REQUEST FOR PRODUCTION NO. 12: Please produce all written contracts and agreements
and documents evidencing oral contracts and agreements entered into between you and other parties
to this litigation in relation to the trailer described in the Complaint.

RESPONSE:

Respectfully Submitted,

/s/ Brenton D. Stanley
Brenton D. Stanley, Esq.
MORGAN & MORGAN KENTUCKY, PLLC
420 W. Liberty Street, Suite 260
Louisville, Kentucky 40202
Office: (502) 912-5906
Fax: (502) 912-6452
bstanley@forthepeople.com
Counsel for Plaintiff

yo-choooigs eaer2osg Page 10 offLig 1. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630226)

IRPD : 000010 of 000071
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 36 of 79 PagelD #: 45

Filed 18-C1-000165

B97 0/2019 David L. Nicholson, JeffiGh ORIN Ark DOCUMENT
02/07/2019 11:44:59 AM
8245744
CERTIFICATE OF SERVICE

 

It is hereby certified that on January 10, 2019, a true copy of the foregoing was distributed to

the Defendants for service, along with the Complaint, as set forth below:

1. S SERVICE, LLC A/K/A SUPER SERVICE, LLC
6000 CLAY AVENUE S.W.
GRAND RAPIDS, MI 49548-5785

2. REYNOLDS MANUFACTURING, INC.
1900 W. FIELD COURT
LAKE FOREST, IL 60045

3. REYNOLDS CONSUMER PRODUCTS, LLC A/K/A
REYNOLDS CONSUMER PRODUCTS, INC.
A/K/A. REYNOLDS FOIL, INC.

1900 WEST FIELD COURT
LAKE FOREST, IL 60045

4. PACTIV, LLC A/K/A PACTIV CORPORATION
1900 WEST FIELD COURT
LAKE FOREST, IL 60045

5. WHITTENBERG PROPERTIES, LLC
425 TWINBROOK ROAD
LOUISVILLE, KY 40207

riled FOC LOQOO TSS

/s/ Brenton D. Stanley
Brenton D. Stanley, Esq.
Counsel for Plaintiff Anthony Bradley

giiezoi9 Page 11 ofLlia 1. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK, BISIG (830326)

IRPD ; 000071 of 000041
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 37 of 79 PagelD #: 46

Pied 19-CLOO018S  O10/2019 David L. Nicholson, JeffAl&aR ORM) Sibitk DOCUMENT
02/07/2019 02:22:10 PM
82454 44

CASE NO. COMMONWEALTH OF KENTUCKY
JEFFERSON CIRCUIT COURT

ELECTRONICALLY FILED
KEITH HAZELWOOD PLAINTIFF

A

S SERVICE, LLC, ET AL. DEFENDANTS

PLAINTIFF KEITH HAZELWOOD’S FIRST SET OF INTERROGATORIES
AND REQUEST FOR PRODUCTION OF DOCUMENTS TO
REYNOLDS MANUFACTURING, INC,

 

Comes now the Plaintiff, Keith Hazelwood, by and through counsel, and pursuant to CR 33,
34 and 36 of the Kentucky Rules of Civil Procedure, hereby propounds the following First Set of
Interrogatories and Request for Production of Documents upon the Defendant, Reynolds
Manufacturing, Inc.

These discovery requests are to be used for all purposes permitted by the Kentucky Rules of.
Civil Procedure and are to be answered under oath, with any and all documents to be produced for
inspection at the office of Morgan & Morgan Kentucky, PLLC, 420 West Liberty Street, Suite 260,
Louisville, Kentucky 40202, within forty-five (45) days of service hereof. These discovery requests
shall be deemed continuing, and supplemental answers and production shall be required of you
pursuant to CR 26.05 if you or your counsel directly or indirectly obtain further information of the
nature sought herein after the time the answers are served and the documents are produced.

DEFINITIONS

1, As used herein, “document” means anything on or which any information is fixed
and can be perceived, reproduced or otherwise communicated, with or without the aid of any
machine or device, and regardless of the medium of expression in which the information is fixed

(e.g., print, video, audio or other medium of expression).

Filed 49-cho001a5 oimoro1g Page | ofddvia L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK, BISIG (690326)

IRPD : 600001 of 600011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 38 of 79 PagelD #: 47

 

Filed 49-C1-000185 04/10/2019 David L. Nicholson, JeffiGan ORIG & DOCUMENT
, 02/07/2019 02:22:10 PM
82451-44
2. As used herein, “you,” or “your” means Reynolds Manufacturing, Inc., its

employees, agents, and affiliates if applicable; and, unless the individual request indicates
otherwise, their attorneys.

3. As used herein, “produce” means to mail copies of all requested documents to
Plaintiff counsel of record herein and to make the original of such documents available for
inspection.

4, As used herein, the term “Premises” shall refer to the property located at 3041
Wilson Avenue Louisville, Kentucky 40211, unless a more specific description is provided.

5. As used herein, the word “incident” shall mean the incident which occurred on May
28, 2018, and which is the subject of this action that is described more particularly in Plaintiff s
Complaint.

6. As used herein, the term “common area” shall mean any location upon the premises

not exclusively under the control of a tenant or tenants.

INSTRUCTIONS

1, These Interrogatories and Requests for Production of Documents shall be deemed
continuing and supplemental answers and production shall be required of you if you or your counsel
directly or indirectly obtain further information of the nature sought herein after the time the
responses are served and the documents are produced.

2. In complying with requests, you should produce each document in its original form
without any mark, alteration, or additional writing as the documents appear as maintained in the
ordinary course of the business, except for Bates stamping, which may be placed on the bottom of
each page. All documents should be produced in the same order in which they are kept in the

ordinary course of business.

Filed 49-c1-000185 o1ror2oig Page 2 ofddvia L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD : 000002 of 060011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 39 of 79 PagelD #: 48

 

Filed 49-C1-000185 01/10/2019 David L. Nicholson, Jeffa¥aan ORIGINAk DOCUMENT
02/07/2019 02:22:10 PM
82451-44
3. If any document covered by these requests is withheld in whole or in part, please

provide a privilege log specifying, at a minimum, the date of the document, the author(s), the
recipient(s), the type of document (letter, memo, e-mail, etc.), a description of the contents of the
document, the claim of privilege or protection upon which it is withheld, and your complete factual
basis for that claim.

4, In the event any document is redacted, altered or modified, in whole or in part,
please ensure that the fact of redaction is plainly stated at the place where it is made, and please
provide a privilege log as described above with respect to the redacted material. The failure to
provide the privilege log, or to plainly reflect any redaction, will be claimed as a waiver of any
assertion of any claimed privilege or protection from discovery.

INTERROGATORIES

INTERROGATORY NO. 1: Please state the full name, address, occupation and employer of
each person who answered these Interrogatories and/or searched for and/or gathered documents in
responding to the attached Requests for Production of Documents, and each person who has
provided information used in compiling such answers and responses.

- ANSWER:
INTERROGATORY NO, 2: Please describe your relationship to the other Defendants named in
the Complaint.
ANSWER:
INTERROGATORY NO, 3: Please state the load number and trailer number for the trailer
Plaintiff was unloading at the time of his injury on May 28, 2018.

ANSWER:

Filed 49-ci-000185 os/tor2otg Page 3 ofddvia L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD : 000003 of 000011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 40 of 79 PagelD #: 49

Filed 19-Cl-000185 04/10/2019 David L. Nicholson, JeffN@h ORIGINAdk DOCUMENT
02/07/2019 02:22:10 PM
2451-44

INTERROGATORY NO. 4: Please state each individual and entity that had control and/or
ownership of the premises on the date of the incident and the specific time frames and/or dates of
control and/or ownership.

ANSWER:

INTERROGATORY NO. 5: Please state the name, date of birth, address, phone number and
employer name of each individual who loaded the trailer referenced in Interrogatory No. 3.
ANSWER:

INTERROGATORY NO. 6: Do you contend that the date, time and place of the alleged incident
are incorrectly stated in the Complaint? If so, please state the date, time and place of this alleged
incident believed or known by you, your agents or attorneys to be correct.

ANSWER:

INTERROGATORY NO. 7: Please state whether any report was prepared by your employees in
response to the incident giving rise to this action, and if there was one, please list the name, address
and occupation of the current custodian of said report and the name, address, and occupation of
each person who participated in preparing that report.

ANSWER:

INTERROGATORY NO. 8: Please list the name, last known address, and employer of each and
every person believed by you to be present at the Premises on the date of the incident as alleged in
the Complaint.

ANSWER:

INTERROGATORY NO. 9: State the full name, address, occupation and employer of any and
all persons who have investigated this incident for or on behalf of you, your attorneys, agents,

insurance carrier, etc,

Filed 49-cL-o00185 01/10/2019 Page 4 ofddvia 1. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK, BISIG (630326)

IRPD : 600004 of 600011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 41 of 79 PagelD #: 50

Filed

Filed

49-C1-000185 01/10/2019 David L. Nicholson, Jeffaléan QRIGINAk DOCUMENT
02/07/2019 02:22:10 PM
82451-44
ANSWER:

INTERROGATORY NO. 10: State the name, address, telephone number, and place of
employment of each person known by you or your counsel who may have any knowledge of the
facts of this matter, without regard to whether you intend to call any such person as a witness at
trial. In your answer, specifically identify any and all persons who may be witnesses to any of the
issues involved in this matter, including without limitation the following:
a) Any and all persons who have any knowledge of relevant facts about the loading of the
trailer described in the Complaint — including but not limited to:
i) the identity of the person(s) who loaded the trailer,
ii) the methods used in securing the trailer’s cargo,
iii) the location where the trailer was last loaded prior to Plaintiffs injury,
iv) the contents of the trailer, and
v) Any steps taken to warn the Plaintiff of the trailer’s unsecure cargo.
b) Any and all persons who may be witnesses or have knowledge concerning the injuries
or physical condition of the Plaintiff following this incident, including all persons known by
you to be working at the Premises on the date of incident.
c) Any and all persons having knowledge of the policies and procedures of the Defendant
as of the date of the incident alleged in the Complaint concerning the safe inspection,
monitoring, cleaning and maintenance of the Premises.
ANSWER:
INTERROGATORY NO. 11: State the full name, address, occupation and employer of all
persons contacted by any investigators in their investigation of this incident.

ANSWER:

49-cl-oo01gs o1or2o19 Page 5 ofddvia L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD : 000005 of 000011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 42 of 79 PagelD #: 51

Filed

Filed

 

19-C1-000185 04/10/2019 David L. Nicholson, JefNQH ORIGIN DOCUMENT
02/07/2019 62:22:10 PM
82451.44

INTERROGATORY NO. 12: If you contend that any person or entity (other than the answering

Defendant) contributed to the causation of or to be legally responsible for the injuries or damages of
the Plaintiff in issue in this action, with respect to each such person or entity, state with specificity:
a) The identification of the person or entity, including the name, mailing address, e-mail
address and telephone number of the person or entity (for each entity, please also state such
entities place of incorporation and principal place of business).
b) A recitation of all facts upon which the allegation of causation is based.
c) The identification of documents or other things which the answering Defendant claims
support its allegation of causation.
d) The name, mailing address, e-mail address and phone number of all persons known or
believed to have knowledge of facts relating to the allegation of causation.
ANSWER:
INTERROGATORY NO. 13: Identify each policy of insurance, whether primary, secondary,
excess, umbrella, or other, which policy may insure the Defendant against the damages alleged in
Plaintiffs Complaint:
a) The name and address of each such insurer.
b) The name and address of each named insured on each policy.
c) The identifying number of each policy.
d) The limits of coverage of each such policy.
e) The name and address of any person or corporation who is or may be an “additional
insured” and any named Defendant(s) in this cause.
f) Whether or not any insurer has notified any insured that said insurer or any other person,

firm, or corporation must pay part of or all of any judgment before the insurer must make

49-c1.000185 o1or2oi9 Page 6 ofdd via L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD ; 000006 of 600011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 43 of 79 PagelD #: 52

Filed 19-Cl-000185 01/10/2019 David L. Nicholson, Jeffdi€8h ORIGIN DOCUMENT
02/07/2019 02:22:10 PM
82451-44

any payments; if so, what payment must be made and by whom before the insurer must
make payment.

g) Whether any insurer has notified the insured that said insurer claims that there is or may
be no coverage under the terms of the policy of insurance involved,

h) If the answer to subparagraph (g) is in the affirmative, describe the reason given for the
claimed lack of coverage or failure thereof as stated by said insurer (identifying same) to
said insured (identifying same), and state the date of such notice. [Note: If such policy
defense is withdrawn or waived, this subparagraph need not be answered.]; and

i) The exact name and address of the resident agent of each insurance company.

ANSWER:

REQUESTS FOR PRODUCTION OF DOCUMENTS
REQUEST FOR PRODUCTION NO, 1: All documents, the identity of which is requested in
answer to the preceding Interrogatories (excepting those produced in response to the specific
requests for production of documents below — which should be organized upon your production as
in response to the specific request below).
RESPONSE:
REQUEST FOR PRODUCTION NO. 2: All reports of accident or injury involving the incident
alleged in the Complaint.
RESPONSE:
REQUEST FOR PRODUCTION NO. 3: Produce any and all digital images, recordings,
photographs, videotapes, and/or movies that are in your possession, custody, or control and/or that

have been taken by you, or anyone acting on your behalf, including attorneys, agents, employees,

Filed 49-c1-000185 o1erzotg Page 7 ofdl via 1. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD : 600007 of 060011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 44 of 79 PagelD #: 53

Filed 19-C1-000185 01/10/2019 David L. Nicholson, JeffN@h QRIGINAk DOCUMENT
02/07/2019 02:22:10 PM
82451-44

and/or representatives of the Defendants, of: (A) the Plaintiff, (B) the place of the incident, and (C)
the area surrounding the site of the incident as described in the preceding interrogatories.
RESPONSE:

REQUEST FOR PRODUCTION NO. 4: Copies of each policy of insurance which policy does
and/or may insure the Defendant against the damages alleged in Plaintiff's Complaint, including the
declarations page of each policy and all terms, conditions, coverages and exclusions of the policy of
insurance.

RESPONSE:

REQUEST FOR PRODUCTION NO. 5: Please produce any and all statements, written or
verbal, recorded interviews, letters, written opinions, or reports of any kind that the Defendant, or

anyone acting on behalf of the Defendant, obtained from any witness. Such production should also

include:
a. The name and address of the person who took the statement;
b. How such statement was recorded;
C. The day it was obtained; and
d. If the statement was signed.
RESPONSE:

REQUEST FOR PRODUCTION NO. 6: Please produce any and all statements, written or
verbal, recorded interviews, letters, written opinions, or reports of any kind, that the Defendant has

given in regard to this incident. Such production should also include:

a, The name and address of the person who took the statement;
b. How such statement was recorded;
C. The day it was obtained; and

Filed 4o-ch-o0018s 04/0/2019 Page 8 of vid L, Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD : 000008 of 000011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 45 of 79 PagelD #: 54

Filed

Filed

19-C1-000185 91/10/2079 David L. Nicholson, Jeff 3h QRIGI bik DOCUMENT
02/07/2019 02:22:10 PM
82451-44
d. If the statement was signed.
RESPONSE:

REQUEST FOR PRODUCTION NO..7: Please provide a copy of any and all incident reports
compiled by or for the Defendant or any representative of it relating to the incident that is the
subject matter of this litigation.

RESPONSE:

REQUEST FOR PRODUCTION NO. 8: Please produce a copy of any and all drawings, maps,
photographs, videotapes, or sketches of the scene or site of the incident alleged in the Complaint.
RESPONSE:

REQUEST FOR PRODUCTION NO. 9: Please produce all documents distributed by trade
associations or government agencies regarding the proper way to secure cargo in a tractor trailer.
RESPONSE:

REQUEST FOR PRODUCTION NO. 10: Please produce all reports in any way related to the
incident, including all documents (such as purchase orders, packing lists, bills of sale, bills of
lading, work orders, logs, and other documents kept in the ordinary course of business) related to
the trailer’s cargo on the date of incident, including the identities of those last known to have
possession or control of the trailer prior to the Plaintiff's injuries.

RESPONSE:

REQUEST FOR PRODUCTION NO, 11: Please produce a copy of each document signed by
the Plaintiff on the date of the incident.

RESPONSE:

49-c1-000188 oimorzoig Page 9 ofdd via 1. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD ; 000009 of 600011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 46 of 79 PagelD #: 55

Filed

Filed

49-CL-000185 01/10/2019 David L. Nicholson, Jeffdl@ah ORAGI Mak DOCUMENT
02/07/2019 02:22:10 PM
82451-44

REQUEST FOR PRODUCTION NO, 12: Please produce all written contracts and agreements
and documents evidencing oral contracts and agreements entered into between you and other parties

to this litigation in relation to the trailer described in the Complaint.

RESPONSE:

Respectfully Submitted,

/s/ Brenton D. Stanley
Brenton D. Stanley, Esq.
MORGAN & MORGAN KENTUCKY, PLLC
420 W. Liberty Street, Suite 260
Louisville, Kentucky 40202
Office: (502) 912-5906
Fax: (502) 912-6452

bstanley@forthepeople.com
Counsel for Plaintiff

49.01-000185 o1or2o19 Page 10 ofsLlig L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326}

IRPD ; 000010 of 060011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 47 of 79 PagelD #: 56

Filed 19-C1-000185 04/10/2019 David L. Nicholson, JeffNGSh CIRIGIBIAdk DOCUMENT
02/07/2019 02:22:10 PM

2451-44

 

CERTIFICATE OF SERVICE

It is hereby certified that on January 10, 2019, a true copy of the foregoing was distributed to
the Defendants for service, along with the Complaint, as set forth below:

1. SSERVICE, LLC A/K/A SUPER SERVICE, LLC
6000 CLAY AVENUE S.W.
GRAND RAPIDS, MI 49548-5785

2. REYNOLDS MANUFACTURING, INC.
1900 W. FIELD COURT
LAKE FOREST, IL 60045

3, REYNOLDS CONSUMER PRODUCTS, LLC A/K/A
REYNOLDS CONSUMER PRODUCTS, INC.
A/K/A REYNOLDS FOIL, INC.

1900 WEST FIELD COURT
LAKE FOREST, IL 60045

4. PACTIV, LLC A/K/A PACTIV CORPORATION
1900 WEST FIELD COURT
LAKE FOREST, IL 60045

5. WHITTENBERG PROPERTIES, LLC
425 TWINBROOK ROAD
LOUISVILLE, KY 40207

/s/ Brenton D, Stanley
Brenton D. Stanley, Esq.
Counsel for Plaintiff Anthony Bradley

Filed 49-cl-o00185 1/10/2019 Page 11 ofLVid L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK, BISIG (630326)

IRPD : 000011 of 000011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 48 of 79 PagelD #: 57

Filed

Filed

T-ChOOG18S 7/10/2019 David L. Nicholson, JefftGah CRig) Middk DOCUMENT
02/07/2019 02:17:21 PM
82451 -44

CASE NO. COMMONWEALTH OF KENTUCKY
JEFFERSON CIRCUIT COURT

ELECTRONICALLY FILED
KEITH HAZELWOOD PLAINTIFF

Vv.

S SERVICE, LLC, ET AL. DEFENDANTS

PLAINTIFF KEITH HAZELWOOD’S FIRST SET OF INTERROGATORIES
AND REQUEST FOR PRODUCTION OF DOCUMENTS TO
WHITTENBERG PROPERTIES, LLC

Comes now the Plaintiff, Keith Hazelwood, by and through counsel, and pursuant to CR 33,
34 and 36 of the Kentucky Rules of Civil Procedure, hereby propounds the following First Set of
Interrogatories and Request for Production of Documents upon the Defendant, Whittenberg
Properties, LLC.

These discovery requests are to be used for all purposes permitted by the Kentucky Rules of
Civil Procedure and are to be answered under oath, with any and all documents to be produced for
inspection at the office of Morgan & Morgan Kentucky, PLLC, 420 West Liberty Street, Suite 260,
Louisville, Kentucky 40202, within forty-five (45) days of service hereof. These discovery requests
shall be deemed continuing, and supplemental answers and production shall be required of you
pursuant to CR 26.05 if you or your counsel directly or indirectly obtain further information of the
nature sought herein after the time the answers are served and the documents are produced.

DEFINITIONS

1. As used herein, “document” means anything on or which any information is fixed
and can be perceived, reproduced or otherwise communicated, with or without the aid of any
machine or device, and regardless of the medium of expression in which the information is fixed

(e.g., print, video, audio or other medium of expression).

4o-cro90185 oinorzot9 Page | ofddvia L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK, BISIG (630226)

IRPD : 600001 of OU0614
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 49 of 79 PagelD #: 58

Filed 19-C1-000185 01/10/2019 David L. Nicholson, JefiN@h ORIGINIA& DOCU MENT
02/07/2019 02:17:21 PM
82451-44

2. As used herein, “you,” or “your” means Whittenberg Properties, LLC, Inc., its
employees, agents, and affiliates if applicable, and, unless the individual request indicates
otherwise, their attorneys.

3. As used herein, “produce” means to mail copies of all requested documents to
Plaintiff counsel of record herein and to make the original of such documents available for
inspection.

4, As used herein, the term “Premises” shall refer to the property located at 3041
Wilson Avenue Louisville, Kentucky 40211, unless a more specific description is provided.

5. As used herein, the word “incident” shall mean the incident which occurred on May
28, 2018, and which is the subject of this action that is described more particularly in Plaintiff's
Complaint.

6. As used herein, the term “common area” shall mean any location upon the premises

not exclusively under the control of a tenant or tenants.

INSTRUCTIONS

1, These Interrogatories and Requests for Production of Documents shall be deemed
continuing and supplemental answers and production shall be required of you if you or your counsel
directly or indirectly obtain further information of the nature sought herein after the time the
responses are served and the documents are produced.

2. In complying with requests, you should produce each document in its original form
without any mark, alteration, or additional writing as the documents appear as maintained in the
ordinary course of the business, except for Bates stamping, which may be placed on the bottom of
each page. All documents should be produced in the same order in which they are kept in the

ordinary course of business.

Filed yo-ci-ooo1ss 01/0/2019 Page 2 ofddvia 1. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK, BISIG (630326)

IRPD : 900002 of 000011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 50 of 79 PagelD #: 59

Filed 19-C1-000185 09/10/2019 David L. Nicholson, JeffNGA ORIGINAdk DOCUMENT
02/07/2019 02:17:21 PM
82451 -d4
3. If any document covered by these requests is withheld in whole or in part, please

provide a privilege log specifying, at a minimum, the date of the document, the author(s), the
recipient(s), the type of document (letter, memo, e-mail, etc.), a description of the contents of the
document, the claim of privilege or protection upon which it is withheld, and your complete factual
basis for that claim.

4, In the event any document is redacted, altered or modified, in whole or in part,
please ensure that the fact of redaction is plainly stated at the place where it is made, and please
provide a privilege log as described above with respect to the redacted material. The failure to
provide the privilege log, or to plainly reflect any redaction, will be claimed as a waiver of any
assertion of any claimed privilege or protection from discovery.

INTERROGATORIES
INTERROGATORY NO. 1: Please state the full name, address, occupation and employer of
each person who answered these Interrogatories and/or searched for and/or gathered documents in
responding to the attached Requests for Production of Documents, and each person who has
provided information used in compiling such answers and responses.
ANSWER:
INTERROGATORY NO. 2: Please describe your relationship to the other Defendants named in
the Complaint.
ANSWER:
INTERROGATORY NO. 3: Please state the load number and trailer number for the trailer
Plaintiff was unloading at the time of his injury on May 28, 2018.

ANSWER:

Filed 49-cl-000188 oiorzo1g Page 3 ofdd via 1. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK, BISIG (630326)

IRPD ; 000003 of 000071
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 51 of 79 PagelD #: 60

Fed 49-Cl-000185 01/10/2019 David L. Nicholson, Jeffl€3h QRUGINiBik DOCUMENT
02/07/2019 02:17:21 PM
82451-44

INTERROGATORY NO. 4: Please state each individual and entity that had control and/or
ownership of the premises on the date of the incident and the specific time frames and/or dates of
control and/or ownership.

ANSWER:

INTERROGATORY NO. 5: Please state the name, date of birth, address, phone number and
employer name of each individual who loaded the trailer referenced in Interrogatory No. 3.
ANSWER:

INTERROGATORY NO. 6: Do you contend that the date, time and place of the alleged incident
are incorrectly stated in the Complaint? If so, please state the date, time and place of this alleged
incident believed or known by you, your agents or attorneys to be correct.

ANSWER:

INTERROGATORY NO. 7: Please state whether any report was prepared by your employees in
response to the incident giving rise to this action, and if there was one, please list the name, address
and occupation of the current custodian of said report and the name, address, and occupation of
each person who participated in preparing that report.

ANSWER:

INTERROGATORY NO. 8: Please list the name, last known address, and employer of each and
every person believed by you to be present at the Premises on the date of the incident as alleged in
the Complaint.

ANSWER:

INTERROGATORY NO. 9: State the full name, address, occupation and employer of any and
all persons who have investigated this incident for or on behalf of you, your attorneys, agents,

insurance carrier, etc.

Filed 49-ci-ooo1ss otorzo19 Page 4 ofddvia L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD : 000004 of 600011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 52 of 79 PagelD #: 61

Filed

Filed

49-CL000185 01/10/2019 David L. Nicholson, Jeff ORIG Niedk DOCUMENT
02/07/2019 02:17:21 PM
2451-44
ANSWER:

INTERROGATORY NO. 10: State the name, address, telephone number, and place of
employment of each person known by you or your counsel who may have any knowledge of the
facts of this matter, without regard to whether you intend to call any such person as a witness at
trial. In your answer, specifically identify any and all persons who may be witnesses to any of the
issues involved in this matter, including without limitation the following:
a) Any and all persons who have any knowledge of relevant facts about the loading of the
trailer described in the Complaint — including but not limited to:
i) the identity of the person(s) who loaded the trailer,
ii) the methods used in securing the trailer’s cargo,
iii) the location where the trailer was last loaded prior to Plaintiff's injury,
iv) the contents of the trailer, and
v) Any steps taken to warn the Plaintiff of the trailer’s unsecure cargo.
b) Any and all persons who may be witnesses or have knowledge concerning the injuries
or physical condition of the Plaintiff following this incident, including all persons known by
you to be working at the Premises on the date of incident.
c) Any and all persons having knowledge of the policies and procedures of the Defendant
as of the date of the incident alleged in the Complaint concerning the safe inspection,
monitoring, cleaning and maintenance of the Premises.
ANSWER:
INTERROGATORY NO. 11: State the full name, address, occupation and employer of all
persons contacted by any investigators in their investigation of this incident.

ANSWER:

49-cl-o00185 oimorzetg Page 5 of dAvid L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326}

IRPD : 600005 of 000011
Filed

Filed

Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 53 of 79 PagelD #: 62

49-Cl-000185 01/10/2019 David L. Nicholson, Jeffl€ah QRAGISGdk DOCUMENT
02/07/2019 02:17:21 PM
82451-44

INTERROGATORY NO. 12: If you contend that any person or entity (other than the answering
Defendant) contributed to the causation of or to be legally responsible for the injuries or damages of
the Plaintiff in issue in this action, with respect to each such person or entity, state with specificity:
a) The identification of the person or entity, including the name, mailing address, e-mail
address and telephone number of the person or entity (for each entity, please also state such
entities place of incorporation and principal place of business).
b) A recitation of all facts upon which the allegation of causation is based.
c) The identification of documents or other things which the answering Defendant claims
support its allegation of causation.
d) The name, mailing address, e-mail address and phone number of all persons known or
believed to have knowledge of facts relating to the allegation of causation.
ANSWER:
INTERROGATORY NO. 13: Identify each policy of insurance, whether primary, secondary,
excess, umbrella, or other, which policy may insure the Defendant against the damages alleged in
Plaintiff's Complaint:
a) The name and address of each such insurer.
b) The name and address of each named insured on each policy.
c) The identifying number of each policy.
d) The limits of coverage of each such policy.
e) The name and address of any person or corporation who is or may be an “additional
insured” and any named Defendant(s) in this cause.
f) Whether or not any insurer has notified any insured that said insurer or any other person,

firm, or corporation must pay part of or all of any judgment before the insurer must make

so-cioooiss o1or2o19 Page 6 ofddvia L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD : 006006 of 000011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 54 of 79 PagelD #: 63

 

Filed 19-Ci-000185 04/10/2019 David L. Nicholson, Jeffs QRIGINiAd& DOCUMENT
02/07/2019 02:17:21 PM
82451-44

any payments; if so, what payment must be made and by whom before the insurer must
make payment.

g) Whether any insurer has notified the insured that said insurer claims that there is or may
be no coverage under the terms of the policy of insurance involved.

h) If the answer to subparagraph (g) is in the affirmative, describe the reason given for the
claimed lack of coverage or failure thereof as stated by said insurer (identifying same) to
said insured (identifying same), and state the date of such notice. [Note: If such policy
defense is withdrawn or waived, this subparagraph need not be answered.]; and

i) The exact name and address of the resident agent of each insurance company.

ANSWER:

REQUESTS FOR PRODUCTION OF DOCUMENTS
REQUEST FOR PRODUCTION NO. 1; All documents, the identity of which is requested in
answer to the preceding Interrogatories (excepting those produced in response to the specific
requests for production of documents below — which should be organized upon your production as
in response to the specific request below).
RESPONSE:
REQUEST FOR PRODUCTION NO. 2: All reports of accident or injury involving the incident
alleged in the Complaint.
RESPONSE:
REQUEST FOR PRODUCTION NO. 3: Produce any and all digital images, recordings,
photographs, videotapes, and/or movies that are in your possession, custody, or control and/or that

have been taken by you, or anyone acting on your behalf, including attorneys, agents, employees,

Filed 4o-ct-o0018s orier2o19 Page 7 Ofddvia L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD : 600007 of 000011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 55 of 79 PagelD #: 64

Filed 49-C1-000185 07/10/2018 David L. Nicholson, Jeffiéah ORIG SiAdk DOCUMENT
02/07/2019 02:17:21 PM
82451-44

and/or representatives of the Defendants, of: (A) the Plaintiff, (B) the place of the incident, and (C)
the area surrounding the site of the incident as described in the preceding interrogatories.
RESPONSE:

REQUEST FOR PRODUCTION NO. 4: Copies of each policy of insurance which policy does
and/or may insure the Defendant against the damages alleged in Plaintiffs Complaint, including the
declarations page of each policy and all terms, conditions, coverages and exclusions of the policy of
insurance.

RESPONSE:

REQUEST FOR PRODUCTION NO. 5: Please produce any and all statements, written or
verbal, recorded interviews, letters, written opinions, or reports of any kind that the Defendant, or

anyone acting on behalf of the Defendant, obtained from any witness. Such production should also

include:
a. The name and address of the person who took the statement,
b. How such statement was recorded;
c. The day it was obtained; and
d. If the statement was signed.
RESPONSE:

REQUEST FOR PRODUCTION NO. 6: Please produce any and all statements, written or
verbal, recorded interviews, letters, written opinions, or reports of any kind, that the Defendant has

given in regard to this incident. Such production should also include:

a. The name and address of the person who took the statement,
b. How such statement was recorded;
C. The day it was obtained; and

Filed 49-ci-o00185 ot/1o/2019 Page 8 ofddvia L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630226)

IRPD ; 000008 of 000011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 56 of 79 PagelD #: 65

Filed

Filed

49-C1-000185 04/10/2019 David L. Nicholson, JeffN@Qh ORIGIN DOCUMENT
02/07/2019 02:17:21 PM
82451-44
d. If the statement was signed.
RESPONSE:

REQUEST FOR PRODUCTION NO. 7; Please provide a copy of any and all incident reports
compiled by or for the Defendant or any representative of it relating to the incident that is the
subject matter of this litigation.

RESPONSE:

REQUEST FOR PRODUCTION NO. 8: Please produce a copy of any and all drawings, maps,
photographs, videotapes, or sketches of the scene or site of the incident alleged in the Complaint.
RESPONSE:

REQUEST FOR PRODUCTION NO. 9: Please produce all documents distributed by trade
associations or government agencies regarding the proper way to secure cargo in a tractor trailer.
RESPONSE:

REQUEST FOR PRODUCTION NO. 10: Please produce all reports in any way related to the
incident, including all documents (such as purchase orders, packing lists, bills of sale, bills of
lading, work orders, logs, and other documents kept in the ordinary course of business) related to
the trailer’s cargo on the date of incident, including the identities of those last known to have
possession or control of the trailer prior to the Plaintiff's injuries.

RESPONSE:

REQUEST FOR PRODUCTION NO. 11; Please produce a copy of each document signed by
the Plaintiff on the date of the incident.

RESPONSE:

49-ch-000185 01orzai9 Page 9 ofddvia L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD ; 600009 of 600011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 57 of 79 PagelD #: 66

riled

Filed

19-Cl-000185 01/10/2019 David L. Nicholson, Jeffl@h CRUISE DOCUMENT
02/07/2019 02:17:21 PM
82451-44

REQUEST FOR PRODUCTION NO. 12: Please produce all written contracts and agreements
and documents evidencing oral contracts and agreements entered into between you and other parties
to this litigation in relation to the trailer described in the Complaint.

RESPONSE:

Respectfully Submitted,

/s/ Brenton D. Stanley
Brenton D. Stanley, Esq.
MORGAN & MORGAN KENTUCKY, PLLC
420 W. Liberty Street, Suite 260
Louisville, Kentucky 40202
Office: (502) 912-5906
Fax: (502) 912-6452
bstanley@forthepeople.com
Counsel for Plaintiff

49.1-900185 01/10/2019 Page 10 ofsLlia L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD : 000070 of 000014
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 58 of 79 PagelD #: 67

Filed 19-C1-000185

1/10/2019 David L. Nicholson, JeffiG@h ORIG bak DOCUMENT
02/07/2019 02:17:21 PM
8245144
CERTIFICATE OF SERVICE

 

It is hereby certified that on January 10, 2019, a true copy of the foregoing was distributed to

the Defendants for service, along with the Complaint, as set forth below:

1. S SERVICE, LLC A/K/A SUPER SERVICE, LLC
6000 CLAY AVENUE S.W.
GRAND RAPIDS, MI 49548-5785

2. REYNOLDS MANUFACTURING, INC.
1900 W. FIELD COURT
LAKE FOREST, IL 60045

3. REYNOLDS CONSUMER PRODUCTS, LLC A/K/A
REYNOLDS CONSUMER PRODUCTS, INC.
A/K/A REYNOLDS FOIL, INC.

1900 WEST FIELD COURT
LAKE FOREST, IL 60045

4, PACTIV, LLC A/K/A PACTIV CORPORATION
1900 WEST FIELD COURT
LAKE FOREST, IL 60045

5. WHITTENBERG PROPERTIES, LLC
425 TWINBROOK ROAD
LOUISVILLE, KY 40207

Filed 19-CL-O00185

/s/ Brenton D. Stanley
Brenton D. Stanley, Esq.
Counsel for Plaintiff Anthony Bradley

oinor2oig Page 11 ofLlia 1. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK, BISIG (630326)

IRPD : 000041 of 000011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 59 of 79 PagelD #: 68

   

Pied 1S-ChO0018S = 07/10/2018 David L. Nicholson, Jeffdah CRG Bad DOCUMENT

02/07/2019 02:16:59 PM
82451-44

CASE NO. COMMONWEALTH OF KENTUCKY

JEFFERSON CIRCUIT COURT
ELECTRONICALLY FILED

KEITH HAZELWOOD PLAINTIFF

v.

S SERVICE, LLC, ET AL. DEFENDANTS

sey
vy

 

PLAINTIFF KEITH HAZELWOOD’S FIRST SET OF INTERROGATORIES
AND REQUEST FOR PRODUCTION OF DOCUMENTS TO PACTIV, LLC

 

Comes now the Plaintiff, Keith Hazelwood, by and through counsel, and pursuant to CR 33,
34 and 36 of the Kentucky Rules of Civil Procedure, hereby propounds the following First Set of
Interrogatories and Request for Production of Documents upon the Defendant, Pactiv, LLC

These discovery requests are to be used for all purposes permitted by the Kentucky Rules of
Civil Procedure and are to be answered under oath, with any and all documents to be produced for
inspection at the office of Morgan & Morgan Kentucky, PLLC, 420 West Liberty Street, Suite 260,
Louisville, Kentucky 40202, within forty-five (45) days of service hereof. These discovery requests
shall be deemed continuing, and supplemental answers and production shall be required of you
pursuant to CR 26.05 if you or your counsel directly or indirectly obtain further information of the
nature sought herein after the time the answers are served and the documents are produced.

DEFINITIONS

1. As used herein, “document” means anything on or which any information is fixed
and can be perceived, reproduced or otherwise communicated, with or without the aid of any
machine or device, and regardless of the medium of expression in which the information is fixed

(e.g., print, video, audio or other medium of expression).

so.cro00135 otorzo1g Page | ofdlvia . Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK, BISIG (630226)

ERPD : 000001 of 900011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 60 of 79 PagelD #: 69

riled 49-CL000185 07/10/2019 David L. Nicholson, Jef®Goh ORIGIN DOCUMENT
02/07/2019 02:18:59 PM
B2451-44
2. As used herein, “you,” or “your” means Pactiv, LLC, Inc., its employees, agents,

and affiliates if applicable; and, unless the individual request indicates otherwise, their attorneys.

3. As used herein, “produce” means to mail copies of all requested documents to
Plaintiff counsel of record herein and to make the original of such documents available for
inspection.

4, As used herein, the term “Premises” shall refer to the property located at 3041
Wilson Avenue Louisville, Kentucky 40211, unless a more specific description is provided.

5. As used herein, the word “incident” shall mean the incident which occurred on May
28, 2018, and which is the subject of this action that is described more particularly in Plaintiff s
Complaint.

6. As used herein, the term “common area” shall mean any location upon the premises

not exclusively under the control of a tenant or tenants.

INSTRUCTIONS

l. These Interrogatories and Requests for Production of Documents shall be deemed
continuing and supplemental answers and production shall be required of you if you or your counsel
directly or indirectly obtain further information of the nature sought herein after the time the
responses are served and the documents are produced.

2. In complying with requests, you should produce each document in its original form
without any mark, alteration, or additional writing as the documents appear as maintained in the
ordinary course of the business, except for Bates stamping, which may be placed on the bottom of
each page. All documents should be produced in the same order in which they are kept in the

ordinary course of business.

Filed 49-Cl-000185 o1morzo19 Page 2 of dd vid L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD ; 000002 of 600011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 61 of 79 PagelD #: 70

Filed 49-C1-000185 04/10/2019 David L. Nicholson, JeffN&ah ORIGIbAd& DOCUMENT
02/07/2019 02:18:59 PM
82451-44
3. If any document covered by these requests is withheld in whole or in part, please

provide a privilege log specifying, at a minimum, the date of the document, the author(s), the
recipient(s), the type of document (letter, memo, e-mail, etc.), a description of the contents of the
document, the claim of privilege or protection upon which it is withheld, and your complete factual
basis for that claim.

4, In the event any document is redacted, altered or modified, in whole or in part,
please ensure that the fact of redaction is plainly stated at the place where it is made, and please
provide a privilege log as described above with respect to the redacted material. The failure to
provide the privilege log, or to plainly reflect any redaction, will be claimed as a waiver of any
assertion of any claimed privilege or protection from discovery.

INTERROGATORIES
INTERROGATORY NO. 1: Please state the full name, address, occupation and employer of
each person who answered these Interrogatories and/or searched for and/or gathered documents in
responding to the attached Requests for Production of Documents, and each person who has
provided information used in compiling such answers and responses.
ANSWER:
INTERROGATORY NO, 2: Please describe your relationship to the other Defendants named in
the Complaint.

ANSWER:

Presiding Judge: HON. ANGELA MCCORMICK, BISIG (630326)

INTERROGATORY NO. 3: Please state the load number and trailer number for the trailer
Plaintiff was unloading at the time of his injury on May 28, 2018.

ANSWER:

Filed 49.ci-000185 01/10/2019 Page 3 ofddvia L. Nicholson, Jefferson Circuit Clerk

IRPD : 000003 of 000011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 62 of 79 PagelD #: 71

Filed 19-Cl-000185 01/10/2018 David L. Nicholson, Jeffdl€Sh QRIGINIAK DOCUMENT
02/07/2019 02:18:59 PM
2451-44

INTERROGATORY NO. 4: Please state each individual and entity that had control and/or
ownership of the premises on the date of the incident and the specific time frames and/or dates of
control and/or ownership.

ANSWER:

INTERROGATORY NO. 5: Please state the name, date of birth, address, phone number and
employer name of each individual who loaded the trailer referenced in Interrogatory No. 3.
ANSWER:

INTERROGATORY NO. 6; Do you contend that the date, time and place of the alleged incident
are incorrectly stated in the Complaint? If so, please state the date, time and place of this alleged
incident believed or known by you, your agents or attorneys to be correct.

ANSWER:

INTERROGATORY NO. 7: Please state whether any report was prepared by your employees in
response to the incident giving rise to this action, and if there was one, please list the name, address
and occupation of the current custodian of said report and the name, address, and occupation of
each person who participated in preparing that report.

ANSWER:

INTERROGATORY NO. 8: Please list the name, last known address, and employer of each and
every person believed by you to be present at the Premises on the date of the incident as alleged in
the Complaint.

ANSWER:

INTERROGATORY NO. 9: State the full name, address, occupation and employer of any and
all persons who have investigated this incident for or on behalf of you, your attorneys, agents,

insurance carrier, etc.

Filed 49-c1-000185 oror2et9 Page 4 ofddvia t.. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD : 000004 of 900011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 63 of 79 PagelD #: 72

Filed

Filed

19-Cl-000185 01/10/2019 David L. Nicholson, JeffNGh ORIGIGA DOCUMENT
02/07/2019 02:18:59 PM
82451-44

ANSWER:
INTERROGATORY NO. 10: State the name, address, telephone number, and place of
employment of each person known by you or your counsel who may have any knowledge of the
facts of this matter, without regard to whether you intend to call any such person as a witness at
trial. In your answer, specifically identify any and all persons who may be witnesses to any of the
issues involved in this matter, including without limitation the following:
a) Any and all persons who have any knowledge of relevant facts about the loading of the
trailer described in the Complaint — including but not limited to:
i) the identity of the person(s) who loaded the trailer,
ii) the methods used in securing the trailer’s cargo,
iii) the location where the trailer was last loaded prior to Plaintiff's injury,
iv) the contents of the trailer, and
v) Any steps taken to warn the Plaintiff of the trailer’s unsecure cargo.
b) Any and all persons who may be witnesses or have knowledge concerning the injuries
or physical condition of the Plaintiff following this incident, including all persons known by
you to be working at the Premises on the date of incident.
c) Any and all persons having knowledge of the policies and procedures of the Defendant
as of the date of the incident alleged in the Complaint concerning the safe inspection,
monitoring, cleaning and maintenance of the Premises.
ANSWER:
INTERROGATORY NO. 11: State the full name, address, occupation and employer of all
persons contacted by any investigators in their investigation of this incident.

ANSWER:

49-c1-000185 oiorzo1g Page5 ofddvia L.. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630226}

IRPD : 6000005 of 600011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 64 of 79 PagelD #: 73

Filed

Filed

19-C1-000185 04/10/2019 David L. Nicholson, JeffNGh ORIGINI&k DOCUMENT
02/07/2019 02:18:59 PM
2451-44

INTERROGATORY NO. 12: If you contend that any person or entity (other than the answering
Defendant) contributed to the causation of or to be legally responsible for the injuries or damages of
the Plaintiff in issue in this action, with respect to each such person or entity, state with specificity:
a) The identification of the person or entity, including the name, mailing address, e-mail
address and telephone number of the person or entity (for each entity, please also state such
entities place of incorporation and principal place of business).
b) A recitation of all facts upon which the allegation of causation is based.
c) The identification of documents or other things which the answering Defendant claims
support its allegation of causation.
d) The name, mailing address, e-mail address and phone number of all persons known or
believed to have knowledge of facts relating to the allegation of causation.
ANSWER:
INTERROGATORY NO, 13; Identify each policy of insurance, whether primary, secondary,

excess, umbrella, or other, which policy may insure the Defendant against the damages alleged in

- Plaintiff's Complaint:

a) The name and address of each such insurer.

b) The name and address of each named insured on each policy.

c) The identifying number of each policy.

d) The limits of coverage of each such policy.

e) The name and address of any person or corporation who is or may be an “additional
insured” and any named Defendant(s) in this cause.

f) Whether or not any insurer has notified any insured that said insurer or any other person,

firm, or corporation must pay part of or all of any judgment before the insurer must make

49-cL-o0018s o1oroi9 Page 6 ofdd vig 1. nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK, BISIG (630326)

IRPD ; 600006 of 060011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 65 of 79 PagelD #: 74

Filed 19-CL000185 01/10/2019 David L. Nicholson, Jeffh QRiGI bak DOCUMENT
02/07/2019 02:18:59 PM
82451-44

any payments; if so, what payment must be made and by whom before the insurer must
make payment.

g) Whether any insurer has notified the insured that said insurer claims that there is or may
be no coverage under the terms of the policy of insurance involved.

h) If the answer to subparagraph (g) is in the affirmative, describe the reason given for the
claimed lack of coverage or failure thereof as stated by said insurer (identifying same) to
said insured (identifying same), and state the date of such notice. [Note: If such policy
defense is withdrawn or waived, this subparagraph need not be answered.]; and

i) The exact name and address of the resident agent of each insurance company.

ANSWER:

REQUESTS FOR PRODUCTION OF DOCUMENTS
REQUEST FOR PRODUCTION NO. 1; All documents, the identity of which is requested in
answer to the preceding Interrogatories (excepting those produced in response to the specific
requests for production of documents below — which should be organized upon your production as
in response to the specific request below).
RESPONSE:
REQUEST FOR PRODUCTION NO. 2: All reports of accident or injury involving the incident
alleged in the Complaint.
RESPONSE:
REQUEST FOR PRODUCTION NO. 3: Produce any and all digital images, recordings,
photographs, videotapes, and/or movies that are in your possession, custody, or control and/or that

have been taken by you, or anyone acting on your behalf, including attorneys, agents, employees,

Filed 49-c1-000185 oaor2o19 Page 7 Ofddvia 1. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD ; 000007 of 600011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 66 of 79 PagelD #: 75

 

Filed 19-C1-000185 01/10/2019 David L. Nicholson, Jeffdlah ORIGINAk DOCUMENT
02/07/2019 02:18:59 PM
82451-44

and/or representatives of the Defendants, of: (A) the Plaintiff, (B) the place of the incident, and (C)
the area surrounding the site of the incident as described in the preceding interrogatories.
RESPONSE:

REQUEST FOR PRODUCTION NO. 4: Copies of each policy of insurance which policy does
and/or may insure the Defendant against the damages alleged in Plaintiff's Complaint, including the
declarations page of each policy and all terms, conditions, coverages and exclusions of the policy of
insurance.

RESPONSE:

REQUEST FOR PRODUCTION NO. 5: Please produce any and all statements, written or
verbal, recorded interviews, letters, written opinions, or reports of any kind that the Defendant, or

anyone acting on behalf of the Defendant, obtained from any witness. Such production should also

include:
a. The name and address of the person who took the statement;
b. How such statement was recorded;
c. The day it was obtained; and
d. If the statement was signed.
RESPONSE:

REQUEST FOR PRODUCTION NO. 6: Please produce any and all statements, written or
verbal, recorded interviews, letters, written opinions, or reports of any kind, that the Defendant has
given in regard to this incident. Such production should also include:

a. The name and address of the person who took the statement;

b. ‘ How such statement was recorded;

C. The day it was obtained; and

Filed 49-c1-000185 o1nor2019 Page 8 ofdd via 1. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON, ANGELA MCCORMICK. BISIG (630326)

IRPD : 600008 of 600071
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 67 of 79 PagelD #: 76

Filed

Filed

979-C1-000185 99/10/2019 David L. Nicholson, JeffNEGh ORIG! Wiad DOCUMENT
02/07/2019 02:18:59 PM
82451-44
d. If the statement was signed.
RESPONSE:

REQUEST FOR PRODUCTION NO. 7: Please provide a copy of any and all incident reports
compiled by or for the Defendant or any representative of it relating to the incident that is the
subject matter of this litigation.

RESPONSE:

REQUEST FOR PRODUCTION NO. 8: Please produce a copy of any and all drawings, maps,
photographs, videotapes, or sketches of the scene or site of the incident alleged in the Complaint.
RESPONSE:

REQUEST FOR PRODUCTION NO. 9: Please produce all documents distributed by trade
associations or government agencies regarding the proper way to secure cargo in a tractor trailer.
RESPONSE:

REQUEST FOR PRODUCTION NO. 10: Please produce all reports in any way related to the
incident, including all documents (such as purchase orders, packing lists, bills of sale, bills of
lading, work orders, logs, and other documents kept in the ordinary course of business) related to
the trailer’s cargo on the date of incident, including the identities of those last known to have
possession or control of the trailer prior to the Plaintiffs injuries.

RESPONSE:

REQUEST FOR PRODUCTION NO. 11: Please produce a copy of each document signed by
the Plaintiff on the date of the incident.

RESPONSE:

49-c1-000185 otorzo19 Page 9 ofdd via L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD : 000009 of 600011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 68 of 79 PagelD #: 77

Filed

49-C1-000185 01/10/2019 David L. Nicholson, JefiNGSh QRIGINAk DOCUMENT
02/07/2019 02:18:59 PM
82451-44

REQUEST FOR PRODUCTION NO. 12: Please produce all written contracts and agreements
and documents evidencing oral contracts and agreements entered into between you and other parties
to this litigation in relation to the trailer described in the Complaint.

RESPONSE:

Respectfully Submitted,

/s/ Brenton D. Stanley
Brenton D. Stanley, Esq.
MORGAN & MORGAN KENTUCKY, PLLC
420 W. Liberty Street, Suite 260
Louisville, Kentucky 40202
Office: (502) 912-5906
Fax: (502) 912-6452
bstanley@forthepeople.com
Counsel for Plaintiff

49-c1-000185 o1oreot9 Page 10 ofsLlig L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BIS!IG (630326)

IRPD : 000010 of 000011
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 69 of 79 PagelD #: 78

Filed 49-C1000185 64/10/2019 David L. Nicholson, Jeff¥éih ORIGINE

 

& DOCUMENT

02/07/2019 02:18:59 PM

82451 -44

CERTIFICATE OF SERVICE

It is hereby certified that on January 10, 2019, a true copy of the foregoing was distributed to

the Defendants for service, along with the Complaint, as set forth below:

1.

S SERVICE, LLC A/K/A SUPER SERVICE, LLC
6000 CLAY AVENUE S.W.
GRAND RAPIDS, MI 49548-5785

REYNOLDS MANUFACTURING, INC.
1900 W. FIELD COURT
LAKE FOREST, IL 60045

REYNOLDS CONSUMER PRODUCTS, LLC A/K/A
REYNOLDS CONSUMER PRODUCTS, INC,
A/K/A REYNOLDS FOIL, INC.

1900 WEST FIELD COURT

LAKE FOREST, IL 60045

PACTIV, LLC A/K/A PACTIV CORPORATION
1900 WEST FIELD COURT
LAKE FOREST, IL 60045

WHITTENBERG PROPERTIES, LLC
425 TWINBROOK ROAD
LOUISVILLE, KY 40207

/s/ Brenton D. Stanley
Brenton D. Stanley, Esq.
Counsel for Plaintiff Anthony Bradley

Filed 49-c1.000185 oinoreoig Page 11 ofLLia t.. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD ; 00C011 of 600071
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 70 of 79 PagelD #: 79

NOT ORIGINAL. DOCUMENT
Commonwealth of Kentucky 02/07/2019 02:17:02 PM
David L. Nicholson, Jefferson Circuit Clerk 82481-44 '

 

 

Case #: 19-Cl-000185 ou _. Envelope #: 1405170

Received From: BRENTON STANLEY Account Of: BRENTON STANLEY
Case Title: HAZELWOOD, KEITH VS. S SERVICE, LLC, ET AL Confirmation Number: 86524102
Filed Gu: 1/10/2019 12:32:42PM

 

 

 

 

# Item Description Amount
1 Access To Justice Fee $20.00
2 Civil Filing Fee $150.00
3 Money Collected For Others(Court Tech. Fee) $20.00
4 Library Fee $3.00
5 Money Collected For Others(Attorney Tax Fee) $5.00
6 Charges For Services(Jury Demand / 12) $70.00
7 Money Collected For Others(Postage) $85.74
8 Charges For Services(Copy - Photocopy) $38.40

TOTAL: $392.14

 

 

 

Generated: 1/10/2019 ; Page 1 of 1
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 71 of 79 PagelD #: 80

COMMONWEALTH OF KENTUCKY
' JEFFERSON CIRCUIT COURT

ORDER OF REALLOTMENT

oe oe oie oa

By Order entered January 10, 2019, Judge Brian Edwards has recused himself from
Case No. 18C15275 E&B 1, LLC., et al. v. Top Round Royalties, Inc.

_ IT 1S HEREBY ORDERED that Case No. 18C15275 F&B 1, LLC., et al. v. Top Round
Royalties, Inc. is re-allotted to Judge Angela McCormick Bisig in Circuit Court Division Ten
(10). Pursuant to the protocol established by the Court Administrator's Office, the Circuit Court
Clerk's Office identified the most recently created civil case in the receiving court so that it can
be reallotted to the transferring court.

IT IS THEREFORE ORDERED that Case No. 19C10185 Keith Hazelwood v. S. Service,

LLC et al. is reallotted to Division Eleven (11).

  
 
 

vs __ Ye a,

CHIEF JUDGE_BRIAN C. EDWARDS”
Jefferson Circuit Court

Date
CC: All Parties in 18C15275 I Ae
All Parties in 19C10185 oO i :

we

Angela Bilewicz, Circuit Court Administrator OK
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 72 of 79 PagelD #: 81

Filed 19-CiOO0G185 01/28/2019 David L. Nicholson, Jef ORIG Biédk DOCUMENT

02/07/2019 02:16:27 PM
82451 -44

CASE NO. 19-CI-000185 COMMONWEALTH OF KENTUCKY

JEFFERSON CIRCUIT COURT
DIVISION TEN (10)
Electronically Filed
KEITH HAZELWOOD PLAINTIFF
V.
ANSWER
S SERVICE, LLC, ET AL. DEFENDANTS

kok kok OR oR kk

Comes the Defendant, S Service, LLC, by and through counsel, and for its Answer to the
Plaintiff's Complaint states as follows:

1. The answering Defendant admits the allegations contained in paragraphs 2, 7, 8 and 9 of
the Plaintiff's Complaint.

2. The answering Defendant is without sufficient information or knowledge to admit or
deny the allegations contained in paragraphs 1, 3, 4, 5, 6, and 11 of the Plaintiff's
Complaint and as a result those allegations are denied as they pertain to the answering
Defendant.

3. The answering Defendant denies the allegations contained in paragraphs 10, 12, 13, 14,
15, 16, 17, 18, 19, 21, 22, 23, 24, 26, 27, 28, 29, 31, 32, and 33 of the Plaintiff’s
Complaint as they might pertain to the answering Defendant. The answering Defendant is
without sufficient information or knowledge to respond to the allegations in those same
numbered paragraphs as they might pertain to the other Defendants in this matter, and as

a result, those allegations are denied by this answering Defendant.

Filed 4O.GL0001S5 1/28/2019 David L. Nicholson, Jefferson Circult Clerk

ANS : 000001 of 000004
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 73 of 79 PagelD #: 82

Piled TS-CEGOG18S 1/20/2019 David L. Nicholson, Jefid¥éah ORIN DOCUMENT
02/07/2019 02:16:27 PM
82457 -44

4. In response to paragraphs 20, 25, and 30, the answering Defendant reincorporates,
readopts and reaffirms all admissions, denials or responses and affirmative defenses set
forth in this Answer.

5, All allegations contained in the Plaintiff's Complaint not specifically admitted in this
Answer are hereby denied as they pertain to the answering Defendant.

6. Pleading in the affirmative, the Defendant states that Plaintiff's Complaint fails to state a
claim for which relief may be granted.

7. Pleading in the affirmative, and to the extent applicable, the Defendant states that the
reasonable and necessary medical treatment related to the accident, if any, does not meet
the threshold necessary to maintain a tort action under the Kentucky Motor Vehicle
Reparations Act, KRS 304.39-010 et seq., the provisions of which are incorporated by
reference as an additional defense to all or part of the claims.

8. Pleading in the affirmative, and to the extent applicable, the Defendants state that the
Plaintiff's claims are barred to the extent that any claimed element of damage has been or
is payable under the Kentucky Motor Vehicle Reparations Act, KRS 304.39-010 et seq.,
the provisions of which are incorporated by reference as an additional defense to all or
part of the claims.

9, Pleading in the affirmative, the Defendant specifically pleads that the injuries alleged to
have been sustained by the Plaintiff, if any, were the direct and proximate cause of his
contributory negligence and/or comparative fault and/or the comparative fault of other

defendants and/or others not presently joined in this lawsuit.

rues 49-CL00018S  O1/28/2019 David L. Nicholson, Jefferson Circuit Clerk

ANS ; 060002 of 060004
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 74 of 79 PagelD #: 83

riled 4S-C1-O00185 01/28/2019 David L. Nicholson, JeffN€ah ORMGINEk DOCUMENT
02/07/2019 02:16:27 PM
82451 -44

10. Pleading in the affirmative, the Defendant specifically pleads that the injuries alleged
sustained by Plaintiff which are the subject of this lawsuit were not the result of the
accident in this case.

11. Pleading in the affirmative, the Defendant states that the Plaintiff has failed to mitigate
his damages.

12. Pleading in the affirmative, the Defendant states that the Plaintiff was not the real party in
interest of any part of a claimed element of damage which has been or is payable under a
provision of a health insurance plan, short term or long term disability plan, or
comparable government program, or in the alternative, that any judgment should be
reduced to reflect such third party payments so as to prevent an impermissible double
recovery to the Plaintiff.

13. In accordance with CR 8 and CR 12 Defendant pleads that all or part of the Plaintiff's
claims may be barred by the affirmative defenses of payment, statute of limitations, and
failure to join an indispensable party, namely the payor of health insurance benefits, wage
loss benefits, or disability benefits that the Plaintiff may have received following the
accident. The Defendant also pleads as affirmative defenses any and all other affirmative
defenses outlined in CR 8, and Defendant reserves the right to supplement this pleading
in the event that pre-trial discovery establishes that the foregoing defenses are not
applicable to this action.

WHEREFORE, Defendant S Service, LLC, respectfully demands as follows:
1. That the Complaint against them be dismissed with prejudice and held for naught;
2. Fora trial by jury on all issues so triable;

3, For an entry of judgment in favor of the Defendants;

Filed 19-ChOGOTSS  O1/28/2019 David lL. Nicholsan, Jefferson Circult Clerk

ANS : 660003 of 00064
Filed

Poe

VO-CLOO01ES = 09/28/2018

4, For their costs herein expended;

5. For their attorneys’ fees; and,

Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 75 of 79 PagelD #: 84

David L. Nicholson, Jeff QR ORIGINIA& DOCUMENT
O2/07 12079 82:16:27 PM
62454-44

6. For any and all further relief to which they may be entitled.

SEWELL & NEAL, PLLC

/s/ Charles A. Walker

CHARLES A. WALKER

220 West Main Street, Suite 1800
Louisville, KY 40202

Telephone: (502) 582-2030
Facsimile: (502) 561-0766
E-mail: cwalker@sonlegal.com
Counsel for Defendant S Service, LLC

CERTIFICATE OF SERVICE

It is hereby certified that a copy of the foregoing was electronically filed and a copy
mailed and/or e-mailed this 28" day of January, 2019 to the following individuals:

Brenton D. Stanley, Esq.

Morgan & Morgan Kentucky, PLLC
420 West Liberty Street, Suite 260
Louisville, KY 40202-3048
bstanley@forthepeople.com

Counsel for Plaintiff

CT Corporation System

306 W. Main Street, Suite 512

Frankfort, KY 40601

On Behalf of Reynolds Consumer Products, LLC

CT Corporation System

306 W. Main Street, Suite 512

Frankfort, KY 40601

On Behalf of Whittenberg Properties, LLC

/s/ Charles A. Walker
CHARLES A. WALKER

4O-ChO0018S OT 2G/2O19

CT Corporation System

306 W. Main Street, Suite 512

Frankfort, KY 40601

On Behalf of Reynolds Manufacturing, Inc.

CT Corporation System

306 W. Main Street, Suite 512
Frankfort, KY 40601

On Behalf of Pactiv, LLC

David L. Nicholson, Jefferson Circult Clerk

ANS : 600004 of 000604
Case 3:19-cv-00105-RGJ Document 1-2

Pited 19-C1-000185 01/28/2048

CASE NO. 19-CI-000185

Filed 02/12/19 Page 76 of 79 PagelD #: 85

David L. Nicholson, JeffNG@h ORIGBAk DOCUMENT
02/07/2019 02:15:58 PM

82451-44

COMMONWEALTH OF KENTUCKY
JEFFERSON CIRCUIT COURT
DIVISION TEN (10)

Electronically Filed

KEITH HAZELWOOD

V.

PLAINTIFF

NOTICE OF ELECTION OF ELECTRONIC SERVICE

S SERVICE, LLC, ET AL.

DEFENDANTS

YekoR FoR GK OR kg

Notice is hereby given pursuant to CR 5.02(2) that the undersigned counsel for Defendant

elects to effectuate and receive service of pleadings in this action electronically. All counsel are

directed to serve the undersigned counsel at the following e-mail addresses:

Charles A. Walker
cwalker@sonlegal.com

Hilda Keenan
hilda@sonlegal.com

Courtney Holbrook

cholbrook@sonlegal.com

    

SEWELL & NEAL, PLLC

/s/ Charles A. Walker

CHARLES A. WALKER

220 West Main Street, Suite 1800
Louisville, KY 40202

Telephone:
Facsimile:

(502) 582-2030
(502) 561-0766

E-mail: cwalker@sonlegal.com
Counsel for Defendant S Service, LLC +

PHed $e-CeO001sS = 4/28/2019

David L. Nicholson, Jefferson Circult Clerk

NO ; $U0801 of N00002
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 77 of 79 PagelD #: 86

 

| ORIGIAk DOCUMENT
02/07/2019 02:15:58 PM
82451 -d4

Filed 19-C1000185  O1/28/2019 David L. Nicholeon, Je

CERTIFICATE OF SERVICE

It is hereby certified that a copy of the foregoing was electronically filed and a copy
mailed and/or e-mailed this 28" day of January, 2019 to the following individuals:

 

Brenton D, Stanley, Esq. CT Corporation System

Morgan & Morgan Kentucky, PLLC 306 W. Main Street, Suite 512

420 West Liberty Street, Suite 260 Frankfort, KY 40601

Louisville, KY 40202-3048 On Behalf of Reynolds Manufacturing, Inc.
bstanley@forthepeople.com

Counsel for Plaintiff

CT Corporation System CT Corporation System

306 W. Main Street, Suite 512 , 306 W. Main Street, Suite 512

Frankfort, KY 40601 Frankfort, KY 40601

On Behalf of Reynolds Consumer Products, LLC On Behalf of Pactiv, LLC

CT Corporation System

306 W. Main Street, Suite 512

Frankfort, KY 40601

On Behalf of Whittenberg Properties, LLC

/s/ Charles A. Walker
CHARLES A. WALKER

Filed 19-C)h-00018S  DU/28/2019 David 1. Nicholson, Jefferson Ciroult Clerk

NO : 000002 of 600002
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 78 of 79 PagelD #: 87

Filed 19-Cl-000185 01/28/2019 David L. Nicholson, Jeffi@h ORIGISiak DOCUMENT
02/07/2019 02:15:34 PM
2451-44

CASE NO. 19-CI-000185 COMMONWEALTH OF KENTUCKY
JEFFERSON CIRCUIT COURT
DIVISION TEN (10)

Electronically Filed
KEITH HAZELWOOD PLAINTIFF

V.
NOTICE OF SERVICE OF DISCOVERY REQUESTS

S SERVICE, LLC, ET AL. DEFENDANTS

sea OR kK RoR kK ka

Comes the Defendant, S Service, LLC, by and through counsel, and gives notice that on the 28"
day of January, 2019, the undersigned counsel served Plaintiff with a copy of Defendant’s First Set of

Interrogatories and Requests for Production of Documents.

SEWELL & NEAL, PLLC

/s/ Charles A, Walker

CHARLES A. WALKER

220 West Main Street, Suite 1800
Louisville, KY 40202

Telephone: (502) 582-2030
Facsimile: (502) 561-0766
E-mail: cwalker@sonlegal.com
Counsel for Defendant S Service, LLC

Filed 19.0001 BS O1/28/2019 David L. Nicholson, Jefferson Circult Clerk

NO ; 000001 of O00bEZ
Case 3:19-cv-00105-RGJ Document 1-2 Filed 02/12/19 Page 79 of 79 PagelD #: 88

Fileci

Pilea

18-C1-000185 01/28/2019 David L. Nicholson, Jefiddah ORIG Nbdk DOCUMENT
02/07/2019 02:15:34 PM
8245144
CERTIFICATE OF SERVICE

 

It is hereby certified that a copy of the foregoing was electronically filed and a copy
mailed and/or e-mailed this 28" day of January, 2019 to the following individuals:

 

Brenton D. Stanley, Esq. CT Corporation System

Morgan & Morgan Kentucky, PLLC 306 W. Main Street, Suite 512

420 West Liberty Street, Suite 260 Frankfort, KY 40601

Louisville, KY 40202-3048 On Behalf of Reynolds Manufacturing, Inc.
bstanley@forthepeople.com

Counsel for Plaintiff

CT Corporation System CT Corporation System

306 W. Main Street, Suite 512 306 W. Main Street, Suite 512

Frankfort, KY 40601 Frankfort, KY 40601

On Behalf of Reynolds Consumer Products, LLC On Behalf of Pactiv, LLC

CT Corporation System

306 W. Main Street, Suite 512

Frankfort, KY 40601

On Behalf of Whittenberg Properties, LLC

/s/ Charles A. Walker
CHARLES A. WALKER

19-CLO0GGT8S  O1/28/2019 David L. Nicholson, JeNerson Circuit Clerk

NO > 000002 of O00002
